Case 3:21-cv-00842-B Document 39 Filed 06/29/21              Page 1 of 88 PageID 1799




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS

CHARITABLE DAF FUND, L.P.                          §
and CLO HOLDCO, LTD.,                              §
directly and derivatively,                         §
                                                   §
              Plaintiffs,                          §
                                                   §
                 v.                                §   CAUSE NO. 3:21-cv-00842-B
                                                   §
HIGHLAND CAPITAL MANAGEMENT,                       §
L.P., HIGHLAND HCF ADVISOR, LTD.,                  §
and HIGHLAND CLO FUNDING, LTD.,                    §
nominally,                                         §
                                                   §
              Defendants.                          §



         APPENDIX IN SUPPORT OF PLAINTIFF’S RESPONSE TO
HIGHLAND CAPITAL MANAGEMENT, L.P.’S MOTION TO DISMISS COMPLAINT


App’x                       Description                              Bates Range
 No.
  1     Declaration of Mazin A. Sbaiti                        APP_0001 - 0005

  2     Excerpts from Transcript of Hearing of Application    APP_0006 - 0017
        to Employ James P. Seery, Jr. on July 14, 2020

  3     Highland CLO Funding - Members Agreement              APP_0018 - 0045
        Relating to the Company

  4     HarbourVest Settlement Agreement                      APP_0040 - 0058

  5     Order Approving Debtor’s Settlement with              APP_0065 - 0087
        HarbourVest
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21               Page 2 of 88 PageID 1800



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS

 CHARITABLE DAF FUND, L.P.                             §
 and CLO HOLDCO, LTD.,                                 §
 directly and derivatively,                            §
                                                       §
                 Plaintiffs,                           §
                                                       §
                    v.                                 §   CAUSE NO. 3:21-cv-00842-B
                                                       §
 HIGHLAND CAPITAL MANAGEMENT,                          §
 L.P., HIGHLAND HCF ADVISOR, LTD.,                     §
 and HIGHLAND CLO FUNDING, LTD.,                       §
 nominally,                                            §
                                                       §
                Defendants.                            §



                               DECLARATION OF MAZIN A. SBAITI



         1.      My name is Mazin A. Sbaiti. I am over twenty-one years old and fully competent
in all respects to make this Declaration.

        2.      I am a partner at Sbaiti & Company PLLC, and am admitted in good standing in
this Court. I represent Plaintiffs Charitable DAF Fund, L.P. and CLO Holdco, Ltd. in this matter.
The facts stated in this Declaration are based on my personal knowledge and made under penalty
of purjury.

       3.    Exhibit 1 is a true and correct copy of excerpts from a Transcript of the July 14,
2020 Hearing before the Northern District of Texas Bankruptcy Court, in the In Re Highland
Capital Management, LP, Cause No. 19-34054-sgj11.

      4.     Exhibit 2 is a true and correct copy of the Highland CLO Funding Members
Agreement Relating to the Company, executed on

       5.      Exhibit 3 is a true and correct copy of the HarbourVest Settlement Agreement,
entered into between Highland Capital Management and the various Harbourvest entities in the
bankruptcy.

      6.      Exbibit 4 is a true and correct copy of the Order Approving Settlement with
Harbourvest under Rule 9019 (the “9019 Order”).




                                          APP_0001
Case 3:21-cv-00842-B Document 39 Filed 06/29/21    Page 3 of 88 PageID 1801



    Executed on June 29, 2021.


                                       /s/ Mazin A. Sbaiti
                                       Mazin A. Sbaiti




                                 APP_0002
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 4 of 88 PageID 1802



                              [Page Reserved]




                                APP_0003
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 5 of 88 PageID 1803



                              [Page Reserved]




                                APP_0004
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 6 of 88 PageID 1804



                              [Page Reserved]




                                APP_0005
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 7 of 88 PageID 1805




                                APP_0006            EXHIBIT 1
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 8 of 88 PageID 1806




                                APP_0007
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 9 of 88 PageID 1807




                                APP_0008
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 10 of 88 PageID 1808




                                APP_0009
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 11 of 88 PageID 1809




                                APP_0010
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 12 of 88 PageID 1810




                                APP_0011
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 13 of 88 PageID 1811




                                APP_0012
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 14 of 88 PageID 1812




                                APP_0013
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 15 of 88 PageID 1813




                                APP_0014
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 16 of 88 PageID 1814




                                APP_0015
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 17 of 88 PageID 1815




                                APP_0016
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 18 of 88 PageID 1816




                                APP_0017
Case 3:21-cv-00842-B Document 39 Filed 06/29/21             Page 19 of 88 PageID 1817
                                                              EXECUTION VERSION




  Between
  CLO HOLDCO, LTD.
  And
  HARBOURVEST DOVER STREET IX INVESTMENT L.P.
  And
  HARBOURVEST 2017 GLOBAL AIF L.P.
  And
  HARBOURVEST 2017 GLOBAL FUND L.P.
  And
  HV INTERNATIONAL VIII SECONDARY L.P.
  And
  HARBOURVEST SKEW BASE AIF L.P.
  And
  HIGHLAND CAPITAL MANAGEMENT, L.P.
  And
  LEE BLACKWELL PARKER, III
  And
  QUEST IRA, INC., FBO LEE B. PARKER III, ACCT. # 3058311
  And
  QUEST IRA, INC., FBO HUNTER COVITZ, ACCT. # 1469811
  And
  QUEST IRA, INC., FBO JON POGLITSCH, ACCT. # 1470612
  And
  QUEST IRA, INC., FBO NEIL DESAI, ACCT. # 3059211
  And
  HIGHLAND CLO FUNDING, LTD.
  And
  HIGHLAND HCF ADVISOR, LTD.




  MEMBERS AGREEMENT RELATING TO THE COMPANY




  23981765.11.BUSINESS
                                      APP_0018
                                                                    EXHIBIT 2
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                                          Page 20 of 88 PageID 1818


                                                     TABLE OF CONTENTS


  1.        INTERPRETATION................................................................................ 2


  2.        THE BUSINESS OF THE COMPANY .......................................................... 4


  3.        VOTING RIGHTS.................................................................................. 4


  4.        ADVISORY BOARD ............................................................................... 4


  5.        DEFAULTING MEMBERS........................................................................ 4


  6.        TRANSFERS OR DISPOSALS OF SHARES ................................................. 4


  7.        CONFIDENTIALITY............................................................................... 4


  8.        DIVIDENDS ........................................................................................ 9


  9.        TERM OF THE COMPANY ....................................................................... 9


  10.       ERISA MATTERS .................................................................................. 9


  11.       TAX MATTERS ..................................................................................... 9


  12.       AMENDMENTS TO CERTAIN AGREEMENTS............................................... 9


  13.       FINANCIAL REPORTS ........................................................................... 9


  14.       TERMINATION AND LIQUIDATION.......................................................... 9


  15.       WHOLE AGREEMENT .......................................................................... 12


  16.       STATUS OF AGREEMENT..................................................................... 12


  17.       ASSIGNMENTS.................................................................................. 12


  18.       VARIATION AND WAIVER.................................................................... 12


  19.       SERVICE OF NOTICE .......................................................................... 12


  20.       GENERAL ......................................................................................... 13


  21.       GOVERNING LAW AND JURISDICTION .................................................. 14


  SCHEDULE ................................................................................................. 18
  Adherence Agreement....................................................................... 18




  23981765.11.BUSINESS
                                                          APP_0019
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                     Page 21 of 88 PageID 1819


  THIS AGREEMENT is made the 15th day of November 2017


  BETWEEN

  (1)     CLO HOLDCO, LTD. whose registered office address is at Intertrust Corporate Services
          (Cayman) Limited, 190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman
          Islands;

  (2)     HARBOURVEST DOVER IX INVESTMENT L.P. of c/o HarbourVest Partners, LLC, One
          Financial Center, 44th Floor, Boston, MA 02111, USA

  (3)     HARBOURVEST 2017 GLOBAL AIF L.P. of c/o HarbourVest Partners, LLC, One Financial
          Center, 44th Floor, Boston, MA 02111, USA

  (4)     HARBOURVEST 2017 GLOBAL FUND L.P. of c/o HarbourVest Partners, LLC, One Financial
          Center, 44th Floor, Boston, MA 02111, USA

  (5)     HV INTERNATIONAL VIII SECONDARY L.P. of c/o HarbourVest Partners, LLC, One
          Financial Center, 44th Floor, Boston, MA 02111, USA

  (6)     HARBOURVEST SKEW BASE AIF L.P. of c/o HarbourVest Partners, LLC, One Financial
          Center, 44th Floor, Boston, MA 02111, USA

  (7)     HIGHLAND CAPITAL MANAGEMENT, L.P. of 300 Crescent Court, Suite 700, Dallas, Texas
          75201, USA

  (8)     LEE BLACKWELL PARKER, III of 300 Crescent Court, Suite 700, Dallas, Texas 75201, USA

  (9)     QUEST IRA, INC., FBO LEE B. PARKER III, ACCT. # 3058311 of 17171 Park Row #100,
          Houston, Texas 77084, USA

  (10)    QUEST IRA, INC., FBO HUNTER COVITZ, ACCT. # 1469811 of 17171 Park Row #100,
          Houston, Texas 77084, USA

  (11)    QUEST IRA, INC., FBO JON POGLITSCH, ACCT. # 1470612 of 17171 Park Row #100,
          Houston, Texas 77084, USA

  (12)    QUEST IRA, INC., FBO NEIL DESAI, ACCT. # 3059211 of 17171 Park Row #100,
          Houston, Texas 77084, USA

  (together the "Members") and

  (13)    HIGHLAND CLO FUNDING, LTD., with registration number 60120 whose registered office
          is at First Floor, Dorey Court, Admiral Park, St Peter Port, Guernsey GY1 6HJ, Channel
          Islands (the "Company") and

  (14)    HIGHLAND HCF ADVISOR, LTD., whose registered address is at Maples Corporate Services
          Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands (the
          "Portfolio Manager").

  WHEREAS:

  (A)    The Company is a limited company incorporated under the laws of the Island of Guernsey on
         30 March 2015.

  (B)    The Company has been established to provide its investors with exposure to CLO Notes on
         both a direct basis and indirect basis and senior secured loans on an indirect basis, through
         the use of the investments described in its investment policy as set forth in the Offering
         Memorandum dated 15 November 2017, the (the “Offering Memorandum”), subject to the
         restrictions set forth therein.

  23981765.11. BUSINESS                          1


                                             APP_0020
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                          Page 22 of 88 PageID 1820


  (C)    The Members are the owners of the entire issued capital of the Company.

  (D)    The Parties are entering into this Agreement to regulate the relationship between them and
         the operation and management of the Company.

  OPERATIVE PROVISIONS

  1.    INTERPRETATION

        In this Agreement, including the Schedule:

  1.1   the following words and expressions shall have the following meanings, unless they are
        inconsistent with the context:

        "Adherence Agreement" means the agreement under which a person agrees to be bound by
        the terms of this Agreement in the form substantially similar as set out in the Schedule;

        “Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as amended from time to
        time, and the rules and regulations of the U.S. Securities and Exchange Commission
        promulgated thereunder;

        “Affiliate” means, with respect to a person, (i) any other person who, directly or indirectly, is in
        control of, or controlled by, or is under common control with, such person or (ii) any other
        person who is a director, officer or employee (a) of such person, (b) of any subsidiary or parent
        company of such person or (c) of any person described in clause (i) above. For the purposes of
        this definition, control of a person shall mean the power, direct or indirect, (i) to vote more than
        50% of the securities having ordinary voting power for the election of directors of such persons
        or (ii) to direct or cause the direction of the management and policies of such person whether
        by contract or otherwise. For purposes of this definition, the management of an account by one
        person for the benefit of any other person shall not constitute “control” of such other person and
        no entity shall be deemed an “Affiliate” of the Company solely because the administrator or its
        Affiliates serve as administrator or share trustee for such entity;

        "Agreement" means this agreement together with the Schedule;

        "Articles" means the articles of incorporation of the Company as amended from time to time;

        "Business" means the business of the Company as described in Recital (B);

        "Business Day" means a day (other than a Saturday or Sunday) on which banks are open for
        ordinary banking business in Guernsey;

        "Directors" means the directors of the Company from time to time;

        “CLO Holdco” means CLO Holdco, Ltd. (or any permitted successor to the business of CLO
        Holdco, Ltd. or interest in the Company);

        “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time to time.

        "Directors" means the directors of the Company from time to time;

        “Dover IX” means HarbourVest Dover Street IX Investment L.P. (or any permitted successor to
        the business of HarbourVest Dover Street IX Investment L.P. or any interest in the Company);

        “DOL” shall mean the U.S. Department of Labor, or any governmental agency that succeeds to
        the powers and functions thereof.

        “DOL Regulations” shall mean the regulations of the DOL included within 29 C.F.R. section
        2510.3-101.

  23981765.11. BUSINESS                             2


                                                APP_0021
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                         Page 23 of 88 PageID 1821


        “Dover IX” shall mean HarbourVest Dover Street IX Investment L.P. (or any permitted
        successor to the business of HarbourVest Dover Street IX Investment L.P. or interest in the
        Company);

        “ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as amended
        from time to time;

        “ERISA Member” shall mean a Member that (a) is a “benefit plan investor” (as such term is
        defined in the DOL Regulations as modified by section 3(42) of ERISA) subject to the fiduciary
        responsibility provisions of part 4 of title I of ERISA or is a “plan” (as such term is defined in
        section 4975(e) of the Code) subject to section 4975 of the Code or (b) is designated as an
        ERISA Member by the General Partner in writing on or before the date at which such ERISA
        Member is admitted to the Company;

        "HarbourVest Entities" means: Dover IX; HarbourVest 2017 Global AIF L.P.; HarbourVest
        2017 Global Fund L.P.; HV International VIII Secondary L.P.; and HarbourVest Skew Base AIF
        L.P. (or any of their respective permitted successors to their businesses or interests in the
        Company);

        “Highland Principals” means: Highland Capital Management, L.P.; Lee Blackwell Parker, III,
        Quest IRA, Inc., fbo Lee B. Parker III Acct. # 3058311; Quest IRA, Inc., fbo Hunter Covitz Acct.
        # 1469811; Quest IRA, Inc., fbo Jon Poglitsch Acct. # 1470612; Quest IRA, Inc., fbo Neil Desai
        Acct. # 3059211 (or any of their respective permitted successors to their businesses or
        interests in the Company);

        "Law" means the Companies (Guernsey) Law, 2008, as amended;

        "Member" means a person whose name is from time to time entered in the register of
        members of the Company as the holder of shares in the Company;

        "Parties" means the parties to this Agreement and any other person who agrees to be bound
        by the terms of this Agreement under an Adherence Agreement;

        "Shares" means ordinary shares in the Company;

        "Subsidiary" shall have the meaning ascribed to it in the Law;

        “Subscription and Transfer Agreement” means the Subscription and Transfer Agreement,
        dated as of 15 November 2017, entered into by and among CLO HoldCo, Ltd. and each of the
        Members and acknowledged and agreed by the Company and the Portfolio Manager.

        Any capitalized terms used herein without definition have the meanings specified in the Offering
        Memorandum.

  1.2   any reference to the Parties being obliged to procure shall so far as they are able includes,
        without limitation, procuring by the exercise of votes which they directly or indirectly control at
        meetings of the Directors or general meetings of the Company;

  1.3   any reference to a person includes, where appropriate, that person's heirs, personal
        representatives and successors;

  1.4   any reference to a person includes any individual, body corporate, corporation, firm,
        unincorporated association, organisation, trust or partnership;

  1.5   any reference to time shall be to Guernsey time;

  1.6   except where the context otherwise requires words denoting the singular include the plural and
        vice versa and words denoting any one gender include all genders;



  23981765.11. BUSINESS                            3


                                               APP_0022
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                        Page 24 of 88 PageID 1822


  1.7   unless otherwise stated, a reference to a Clause or a Schedule is a reference to a Clause or a
        Schedule to this Agreement; and

  1.8   Clause headings are for ease of reference only and do not affect the construction of any
        provision.

  2.    THE BUSINESS OF THE COMPANY

  2.1   The Parties hereby agree that the objects and purpose of the Company shall be to carry on the
        Business.

  2.2   The Parties shall so far as they are able (including without limitation by the exercise of votes
        which they directly or indirectly control at meetings of the Directors or general meetings of the
        Company) procure that (i) the Company's principal activities shall be the pursuit of the objects
        and purposes described in Clause 2.1 conducted in accordance with the provisions hereof and
        with the Offering Memorandum, the Subscription and Transfer Agreement and Articles of the
        Company and (ii) the Parties shall not take any action inconsistent with the provisions of the
        Offering Memorandum, including, without limitation the investment strategy set forth in the
        “Summary” and the applicable restrictions during and after the Investment Period and the
        suspension or termination of the Investment Period following a Key Person Event.

  2.3   The Members shall (so long as they hold shares in the capital of the Company) use all
        reasonable endeavours to promote and develop the Business of the Company.

  3.    VOTING RIGHTS

  3.1   The Parties agree that the following provisions of this Clause 3 shall apply during such period or
        periods as the Members parties hereto are Members.

  3.2   The Parties shall procure that the Company shall not take any action at any meeting requiring
        the sanction of an ordinary or special resolution or by written resolution, in each case of the
        Directors or of the Members, without the affirmative vote or prior written consent, as applicable,
        of the Members totalling in the aggregate more than seventy-five percent (75%) of the
        Company, including, but not limited to, the following actions:

        3.2.1    any issuance of new shares of the Company or a new class of shares of the Company
                 or payment of any dividend by issuance of new shares of the Company, other than
                 issuances of Shares pursuant to the Offering Memorandum and the Subscription and
                 Transfer Agreement;

        3.2.2    any alteration or cancellation of any rights of any Shares or of the Share capital of
                 the Company,

        3.2.3    any conversion or redemption of Shares, except pursuant to Clause 5.5,

        3.2.4    any payment of commission in consideration for subscribing or agreeing to
                 subscribe for any shares in the Company,

        3.2.5    the creation of any lien on any Shares, except pursuant to the remedies in Clause
                 5.3. or

        3.2.6    the suspension of the calculation of the NAV; other than a temporary suspension of
                 the calculation of the NAV and NAV per Share by the Board of Directors during any
                 period if it determines in good faith that such a suspension is warranted by
                 extraordinary circumstances, including: (i) during any period when any market on
                 which the Company’s investments are quoted, traded or dealt in is closed, other
                 than for ordinary holidays and weekends, or during periods in which dealings are
                 restricted or suspended; (ii) during the existence of any state of affairs, including
                 as a result of political, economic, military or monetary events or any circumstances
                 outside the control of the Portfolio Manager or the Company, as a result of which,
  23981765.11. BUSINESS                            4


                                               APP_0023
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                          Page 25 of 88 PageID 1823


                  in the reasonable opinion of the Portfolio Manager, the determination of the value
                  of the assets of the Company, would not be reasonably practicable or would be
                  seriously prejudicial to the Members taken as a whole; (iii) during any breakdown
                  in the means of communication normally employed in determining the price or
                  value of the Company’s assets or liabilities, or of current prices in any market as
                  aforesaid, or when for any other reason the prices or values of any assets or
                  liabilities of the Company cannot reasonably be accurately ascertained within a
                  reasonable time frame; (iv) during any period when the transfer of funds involved
                  in the realization or acquisition of any investments cannot, in the reasonable
                  opinion of the Portfolio Manager, be effected at normal rates of exchange; or (v)
                  automatically upon liquidation of the Company.

  4.    ADVISORY BOARD.

  4.1   Composition of Advisory Board. The Company shall establish an advisory board (the "Advisory
        Board") composed of two individuals, one of whom shall be a representative of CLO Holdco and
        one of whom shall be a representative of Dover IX (or, in each case, or any permitted successor
        to the interest in the Company of such Member). No voting member of the Advisory Board shall
        be a controlled Affiliate of the Portfolio Manager (including, for the avoidance of doubt, following
        a permitted transfer of CLO Holdco’s interest to an Affiliate of the Portfolio Manager, if
        applicable), it being understood that for the purposes of this sentence none of CLO Holdco, its
        wholly-owned subsidiaries nor any of their respective directors or trustees shall be deemed to
        be a controlled Affiliate of the Portfolio Manager due to their pre-existing non-discretionary
        advisory relationship with the Portfolio Manager. None of the members of the Advisory Board
        shall receive any compensation (other than reimbursement for reasonable and documented out-
        of-pocket expenses) in connection with their position on the Advisory Board. The Company
        shall bear any fees, costs and expenses related to the Advisory Board.

  4.2   Meetings of Advisory Board; Written Consents. The Advisory Board shall meet with the Portfolio
        Manager at such times as requested by the Portfolio Manager from time to time. The quorum
        for a meeting of the Advisory Board shall be all of its members entitled to vote. All actions
        taken by the Advisory Board shall be (i) by a unanimous vote of all of the members of the
        Advisory Board in attendance in a meeting at which a quorum is present and entitled to vote
        and not abstaining from voting or (ii) by a written consent in lieu of a meeting signed by all of
        the members of the Advisory Board entitled to consent and not abstaining from consenting.
        Meetings of the Advisory Board may be held in person, by telephone or by other electronic
        device.

  4.3   Functions of Advisory Board. The Advisory Board shall provide (or determine not to provide)
        any consents or approvals expressly contemplated by this Agreement and the Offering
        Memorandum to be provided by the Advisory Board and, at the request of the Portfolio Manager
        in its sole discretion, provide general advice (which, for the avoidance of doubt, shall be non-
        binding) to the Portfolio Manager or the Company with regard to Company activities and
        operations and other matters. For the avoidance of doubt, no consent or approval of the
        Advisory Board shall be required for any action or determination expressly permitted or
        contemplated hereunder or in the Offering Memorandum and not conditioned on such a consent
        or approval. The Portfolio Manager shall not act contrary to the advice of the Advisory Board
        with respect to any action or determination expressly conditioned herein or in the Offering
        Memorandum on the consent or approval of the Advisory Board. Without limiting the foregoing,
        the Advisory Board shall be authorized to give any approval or consent required or deemed
        necessary or advisable under the Advisers Act on behalf of the Company and the Members,
        including under Section 206(3) of the Advisers Act. The Portfolio Manager may from time to
        time in its discretion request the Advisory Board to review and ratify certain Company matters.
        The consent of the Advisory Board shall be required to approve the following actions: (i) any
        extension of the Investment Period; (ii) any extension of the Term (other than an automatic
        extension following an extension of the Investment Period that has been approved by the
        Advisory Board); (iii) any allotment of additional equity securities by the Company; and (iv) any
        investment in a Related Obligation or any other transaction between the Company or any entity
        in which the Company holds a direct or indirect interest, on the one hand, and Highland or any
        of its Affiliates, on the other hand and (v) other matters as set forth in the Offering

  23981765.11. BUSINESS                             5


                                                APP_0024
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                          Page 26 of 88 PageID 1824


        Memorandum. Notwithstanding the foregoing or anything to the contrary set forth herein, no
        transaction that is specifically authorized in the governing documents of the Company shall
        require approval of the Advisory Board, including, without limitation, sales or securitizations of
        all or a portion of the Company’s loan portfolio into new Qualifying CLOs (i.e. the transfer of
        warehoused assets into new Qualifying CLOs), investments in CLO Notes issued by CLOs
        managed by Highland Affiliates, and the NexBank Credit Facility and any Permitted NexBank
        Credit Facility Amendments, in each case as described in the Offering Memorandum. Any such
        approval, consent or ratification given by the Advisory Board shall be binding on the Company
        and the Members. Neither the Advisory Board nor any member thereof shall have the power to
        bind or act for or on behalf of the Company in any manner, and no shareholder who appoints a
        member of the Advisory Board shall be deemed to be an Affiliate of the Company or Highland
        solely by reason of such appointment.

  4.4   Term of Members of Advisory Board. A member of the Advisory Board shall be deemed
        removed from the Advisory Board (i) if such member is no longer an officer, director, manager,
        trustee, employee, consultant or other representative of CLO Holdco or Dover IX, as applicable,
        or their respective Affiliates and shall be replaced as soon as practicable with a representative of
        CLO Holdco or Dover IX, or their respective Affiliates, as applicable, or (ii) if the Member
        represented by such member either becomes a Defaulting Member or such member ceases to
        be eligible to represent such Member pursuant to Clause 4.1.

  4.5   No Duties to Other Members. No Advisory Board member who is the representative of any
        Member shall, to the extent permitted by law, owe a fiduciary duty to the Company or any other
        Member (other than the duty to act in good faith), and may, to the fullest extent permitted by
        law, in all instances act in such member's own interest and in the interest of the Member that
        appointed such member.

  5.    DEFAULTING MEMBERS

  5.1   In the event any Member defaults in its obligation to pay the full amount of the purchase price
        of Shares called for settlement under the Subscription and Transfer Agreement on the applicable
        Settlement Date (such unpaid amount, an “Outstanding Settlement Amount”), the Portfolio
        Manager, on behalf of the Company, shall provide written or telephonic notice of such default to
        such Member. If such default is not cured within 5 business days after written (or if applicable
        telephonic or email) notice thereof given by the Portfolio Manager, on behalf of the Company,
        has been received by such Member, such Outstanding Settlement Amount shall automatically
        accrue interest on a retroactive basis from the date such Outstanding Settlement Amount was
        due at 12% (the “Default Interest Rate”) (which interest, once paid, shall not be applied to
        the purchase of the unsettled Shares of such Member, but which will upon receipt be distributed
        pro rata to those Members who have funded any such Outstanding Settlement Amounts
        pursuant to this Clause 5). No such Shares which have failed to be settled will be issued to any
        Member until settlement of the full amount of the purchase price has been made. In addition, if
        such default is not cured within 10 business days after written or telephonic notice thereof given
        by the Portfolio Manager, on behalf of the Company, has been received by such Member (a
        “Defaulting Member”), the following provisions shall apply:

  5.2   Whenever the vote or consent of the Defaulting Member would otherwise be required or
        permitted hereunder or under the Articles, the Defaulting Member shall not be entitled to
        participate in such vote or consent in respect of his existing shareholding and with respect to
        any representative of such Defaulting Member on the Advisory Board, and such vote or consent
        shall be calculated as if such Defaulting Member were not a Member and, as applicable, any
        representative of such Defaulting Member on the Advisory Board were not a member of the
        Advisory Board.

  5.3   The Portfolio Manager, on behalf of the Company, may pursue and enforce all rights and
        remedies available, including the commencement of legal proceedings against the Defaulting
        Member to collect the Outstanding Settlement Amounts, together with interest thereon for the
        account of the Company from the date due at the Default Interest Rate, plus the costs and
        expenses of collection (including attorneys’ fees and expenses).


  23981765.11. BUSINESS                             6


                                                APP_0025
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                         Page 27 of 88 PageID 1825


  5.4   The Portfolio Manager, on behalf of the Company, may (at the sole cost of the Defaulting
        Member) borrow funds from any person (other than the Defaulting Member or its Affiliates) to
        cover such shortfall and/or advance all or a portion of the Defaulting Member’s Outstanding
        Settlement Amount to the Company on behalf of the Defaulting Member, and such advance shall
        be repaid by the Defaulting Member to the Portfolio Manager, on behalf of the Company, with
        interest for the account of the Portfolio Manager, on behalf of the Company, on the amount
        outstanding from time to time commencing on the date of the advance at the Default Interest
        Rate. To the extent the Portfolio Manager, on behalf of the Company, advances funds to the
        Company on behalf of a Defaulting Member, all distributions from the Company that would
        otherwise be made to the Defaulting Member shall be paid to the Portfolio Manager, on behalf of
        the Company, (with any such amounts being applied first against accrued but unpaid interest
        and then against principal), until all amounts payable by the Defaulting Member to the Portfolio
        Manager, on behalf of the Company, under this Clause 5.4 (including interest) have been paid in
        full.

  5.5   The Portfolio Manager, on behalf of the Company, may elect, upon notice to the Defaulting
        Member, to redeem the Defaulting Member’s shares in an amount equal to 50% of the
        outstanding amount existing as of the date of the default at a price of $0.0001 per Share.
        Thereupon, the commitment of the Defaulting Member under the Subscription and Transfer
        Agreement shall be zero, the Defaulting Member shall not be obligated to make any further
        settlements, the voting capital of such Defaulting Member and of each other Member shall be
        re-determined as of the date of such default to reflect the new commitment of the Defaulting
        Member, and the Portfolio Manager shall revise the books and records of the Company to reflect
        the reduction of the commitment of the Defaulting Member. The Members agree (x) that the
        damages suffered by the Company as the result of a failure by a Member to settle a
        commitment to purchase Shares that is required by this Agreement cannot be estimated with
        reasonable accuracy and (y) that the foregoing provisions of this Clause 5.5 shall act as
        liquidated damages for the default by the Defaulting Member (which each Member hereby
        agrees are reasonable).

  5.6   The Board may offer to the non-Defaulting Members (pro rata in accordance with their
        respective Commitments) the option of purchasing the Defaulting Member’s unsettled Shares on
        the terms set forth in the applicable Settlement Notice (as defined in the Subscription and
        Transfer Agreement).

  5.7   At the election of the Board, distributions of dividends otherwise payable to the Defaulting
        Member under the Articles shall not be paid to the Defaulting Member, but instead shall be
        applied against the amount of the Outstanding Settlement Amount (plus interest at the Default
        Interest Rate and related costs); provided that any amounts so applied shall be deemed to have
        been distributed to the Defaulting Member under the Articles.

  5.8   The Portfolio Manager may send an amended or new Settlement Notice to the Members other
        than the Defaulting Member in an amount equal to the Defaulting Member’s Outstanding
        Settlement Amount and otherwise in accordance with the Subscription and Transfer Agreement.

  5.9   Each Defaulting Member further appoints the Portfolio Manager as agent and attorney-in-fact for
        the Defaulting Member and hereby grants to the Portfolio Manager an irrevocable power of
        attorney to take all actions necessary on its behalf to sell, assign, or transfer the commitment to
        purchase unsettled Shares of such Defaulting Member pursuant to Clause 5.6 or as necessary on
        its behalf to effect the other remedies or rights set forth in this Clause 5; provided that the
        Portfolio Manager shall not bind any Defaulting Member to an indemnification or other similar
        obligation which guarantees the financial performance of the Company or which exceeds the
        ability of the Defaulting Member to provide indemnification under applicable law.

  6.    TRANSFERS OR DISPOSALS OF SHARES

  6.1   No Member shall sell, pledge, charge, mortgage, assign, assign by way of security, transfer,
        convey, exchange or otherwise dispose of its Shares or its commitment to settle purchases of
        Shares under the Subscription and Transfer Agreement (each a “Transfer”), other than to an
        Affiliate of an initial Member party hereto, without the prior written consent of the Portfolio

  23981765.11. BUSINESS                            7


                                               APP_0026
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                         Page 28 of 88 PageID 1826


        Manager, which consent shall be in the sole discretion of the Portfolio Manager; provided that no
        such Transfer shall be made unless in the opinion of counsel reasonably satisfactory to the
        Portfolio Manager (who may be counsel for the Company, and which requirement for an opinion
        may be waived, in whole or in part, in the sole discretion of the Portfolio Manager) that:
        6.1.1    such Transfer would not require registration under the Securities Act or any state
                 securities or “Blue Sky” laws or other laws applicable to the Shares to be assigned or
                 transferred and is conducted in conformance with the restrictions set forth in the
                 Offering Memorandum;
        6.1.2    such Transfer would not be reasonably likely to cause the Company to be subject to
                 tax in any jurisdiction other than of its incorporation on a net income basis, not be
                 reasonably likely to cause the Company to become subject to registration as an
                 investment company under the Investment Company Act of 1940, as amended;
        6.1.3    such Transfer would not cause the Company to considered to be an entity whose
                 underlying assets are considered to include “plan assets” by reason of investment by
                 an “employee benefit plan” or “plan” in such entity pursuant to the U.S. Plan Assets
                 Regulations; and
        6.1.4    such sale, assignment, disposition or transfer would not to cause all or any portion of
                 the assets of the Company to constitute “plan assets” under ERISA or the Code.

  6.2   Prior to making any Transfer of Shares (other than Transfers to Affiliates of an initial Member or,
        in the case of CLO Holdco or a Highland Principal, to Highland, its Affiliates or another Highland
        Principal) a Member must first offer to the other Members a right to purchase the Shares, on a
        pro rata basis with respect to their current Shares, at the same price (which must be cash) as
        such Shares are proposed to be purchased by the prospective third party purchaser pursuant to
        an irrevocable offer letter. The other Members will have 30 days following receipt of the letter to
        determine whether to purchase their entire pro rata portion of the Shares proposed to be
        Transferred. If the other Members do not accept the offer, the Member may (subject to
        complying with the other Transfer restrictions in this Agreement) Transfer the applicable Shares
        that such Members have not elected to purchase to a third party at a price equal to or greater
        than the price described in the offer letter, provided that if the Member has not (a) entered into
        a definitive agreement to effect such sale within 90 days after the expiration of the period that
        the other Members have to accept the offer in the offer letter or (b) consummated the sale
        within 120 day after the entry into the definitive agreement to consummate the sale, it must
        comply with these right of first refusal procedures again. Any Member (other than the Member
        proposing to Transfer its Shares) may assign its right to purchase its pro rata portion of the
        Shares to any other Member (subject to complying with the other Transfer restrictions in this
        Agreement), any initial Member (other than the Member proposing to Transfer its Shares) may
        assign its right to purchase its pro rata portion of the Shares to an Affiliate (subject to
        complying with the other Transfer restrictions in this Agreement), and CLO Holdco and the
        Highland Principals (unless such Member is the Member proposing the Transfer its Shares) may
        assign its right to purchase its pro rata portion of the Shares to Highland, an Affiliate of
        Highland or other Highland Principals (subject to complying with the other Transfer restrictions
        in this Agreement).

  6.3   No Highland Principal may transfer his or its interests in the Company other than (i) to a trust or
        other tax or estate planning vehicle or (ii) to the Portfolio Manager, its Affiliates or another
        Highland Principal upon the termination of such Highland Principal’s (or the beneficial owner of
        such Highland Principal, if applicable) employment by Highland Capital Management, L.P.

  6.4   Any transferor of any Share shall remain bound by the terms of this Agreement applicable to it
        prior to such transfer and that nothing in this Agreement shall constitute a waiver of any rights
        a Party to this Agreement may have by reason of a breach of this Agreement by a transferor
        prior to transfer. The transferor and/or the transferee shall bear all costs of any Transfer.

  6.5   The Parties agree not to Transfer their Shares to any person unless such transferee agrees to be
        bound by the terms of this Agreement.

  6.6   All Adherence Agreements executed pursuant to this Clause shall be executed by the transferee
        or allottee and each Party.


  23981765.11. BUSINESS                            8


                                               APP_0027
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                         Page 29 of 88 PageID 1827


  7.    CONFIDENTIALITY

  7.1   Each Party agrees to keep any information received by it pursuant to this Agreement or relating
        to the Business as confidential and not (save with the relevant Party's consent or as may be
        required by Law or the rules of any regulatory authority or any stock exchange) disclose to any
        person such information.

  7.2   Notwithstanding the foregoing, the Parties agree that the HarbourVest Entities may disclose to
        their limited partners and prospective limited partners (including any agents of such limited
        partners or prospective limited partners), clients and applicable governmental agencies (a) the
        name and address of the Company, (b) the capital commitment and the remaining capital
        commitment, (c) the net asset value of such HarbourVest Entity’s interest in the Company, (d)
        the amount of distributions that have been made to such HarbourVest Entity by the Company
        and the amount of contributions that have been made by such HarbourVest Entity to the
        Company, (e) such ratios and performance information calculated by such HarbourVest Entity
        using the information in clauses (a) through (d) above, including the ratio of net asset value
        plus distributions to contributions (i.e., the “multiple”) and such HarbourVest Entity’s internal
        rate of return with respect to its investment in the Company, and (f) tax information with
        respect to the Company.

  8.    DIVIDENDS

  8.1   The Company agrees that it shall not, and the Portfolio Manager agrees it shall not cause the
        Company to, make any dividends except pursuant to the section titled “Summary—Dividend
        Policy” of the Offering Memorandum.

  9.    TERM OF THE COMPANY

  9.1   Each Party agrees to cause the winding up and dissolution of the Company after the ten year
        anniversary of the date hereof (the “Term”); provided that the Portfolio Manager, in its
        reasonable discretion, may postpone dissolution of the Company for up to 180 days in order to
        facilitate orderly liquidation of the investments; provided, further, that the Term shall be
        automatically extended for any amount of time for which the Investment Period may be
        extended.

  9.2   Notwithstanding the foregoing, the Term may be extended with the consent of the Portfolio
        Manager and the Advisory Board for up to two successive periods of one year each.

  10.   ERISA MATTERS

  10.1 The Portfolio Manager, the Company and each Member shall use their reasonable best efforts to
       conduct the affairs and operations of the Company so as to limit investment in the Company by
       “benefit plan investors” (within the meaning of the DOL Regulations as modified by section
       3(42) of ERISA) to less than the U.S. Plan Threshold. In the event the U.S. Plan Threshold is
       met or exceeded, the Portfolio Manager, on behalf of the Company, may require any Non-
       Qualified Holder that is a U.S. Plan Investor to sell or transfer their Shares to a person qualified
       to own the same that is not a U.S. Plan Investor within 30 days and within such 30 days and to
       provide the Company with satisfactory evidence of such sale or transfer such that such sale or
       transfer, together with other sale or transfers pursuant to this Clause, would result in the
       investment in the Company by “benefit plan investors” (within the meaning of the DOL
       Regulations as modified by section 3(42) of ERISA) to be less than the U.S. Plan Threshold.
       Where the conditions above are not satisfied within 30 days after the serving of the notice to
       transfer, such Non-Qualified Holder will be deemed, upon the expiration of such 30 days, to
       have forfeited their Shares.

  11.   TAX MATTERS

  11.1 PFIC. For each fiscal year of the Company, the Company will no later than 120 days after the
       end of such fiscal year, commencing with the first fiscal year for which the Company is
       determined to be a PFIC (a “passive foreign investment company”), furnish to each of the

  23981765.11. BUSINESS                             9


                                               APP_0028
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                        Page 30 of 88 PageID 1828


        HarbourVest Entities (x) all information necessary to permit such HarbourVest Entity or any of
        its partners to complete United States Internal Revenue Service Form 8621 with respect to their
        interests in the Company and (y) a PFIC Annual Information Statement under section 1295(b)
        of the Code with respect to the Company; provided that if the Company is unable to furnish
        such final information and Statement within such 120 days, then the Company shall use its
        reasonable best efforts to furnish estimates of such information and Statement on or before the
        120th day after the end of such fiscal year.

  11.2 CFC. The Company shall furnish to each of the HarbourVest Entities within 120 days after the
       end of each fiscal year of the Company, a United States Internal Revenue Service Form 5471 for
       such fiscal year, completed for all information concerning the Company required to be filed by
       such HarbourVest Entity or any of its partners (i.e., all portions applicable to the relevant
       category of filer other than page 1 items A-D and page 2 Schedule B), to the extent such Form
       5471 is required to be filed by such HarbourVest Entity or any of its partners; provided that if
       the Company is unable to furnish such final information within such 120 days, then the
       Company shall use its reasonable best efforts to furnish estimates of such information on or
       before the 120th day after the end of each fiscal year.

  11.3 Other Tax Information. The Company shall furnish to each of the HarbourVest Entities (a) within
       120 days after the end of each fiscal year of the Company such other information reasonably
       requested by the HarbourVest Entities that any HarbourVest Entity may require in order for it or
       any of its partners to comply with its U.S. federal income tax reporting obligations with respect
       to its interest in the Company; provided that if the Company is unable to furnish such final
       information within such 120 days, then the Company shall use its reasonable best efforts to
       furnish estimates of such information on or before the 120th day after the end of such fiscal
       year and (b) promptly upon request such other information reasonably requested by such
       HarbourVest Entity in order to withhold tax or to file tax returns and reports or to furnish tax
       information to any of its partners with respect to the Company.

  11.4 Withholding and Other Taxes. The Company will use reasonable best efforts to acquire
       investments that will not result in withholding or other taxes being imposed directly or indirectly
       on the Company by any jurisdiction with respect to income or distributions from such
       investments.

  12.   AMENDMENTS TO CERTAIN AGREEMENTS

  12.1 The Portfolio Manager and the Company shall not amend or terminate, or agree to amend or
       terminate, the Memorandum or Articles of Incorporation of the Company or that certain Portfolio
       Management Agreement between the Portfolio Manager and the Company dated as of the date
       hereof (the “Management Agreement”) without the consent of the Parties.

  12.2 The Portfolio Manager agrees that it shall not assign its rights, duties and obligations under the
       Management Agreement without the consent of the Members totalling in the aggregate more
       than seventy-five percent (75%) of the Company. Notwithstanding the foregoing, the Portfolio
       Manager may, without the consent of the Members, assign any of its rights or obligations under
       the Management Agreement to an Affiliate; provided that such Affiliate (A) has demonstrated
       ability, whether as an entity or by its personnel, to professionally and competently perform
       duties similar to those imposed upon the Portfolio Manager pursuant to the Management
       Agreement, (B) has the legal right and capacity to act as Portfolio Manager thereunder and (C)
       shall not cause the Company or the pool of collateral to become required to register under the
       provisions of the Investment Company Act and such action does not cause the company to be
       subject to tax in any jurisdiction outside of its jurisdiction of incorporation.

  12.3 The Company agrees that it shall not hire any portfolio manager without the consent of the
       Parties and such new portfolio manager shall be required to join and abide by this Agreement.

  13.   FINANCIAL REPORTS

  13.1 The books and records of account of the Company shall be audited as of the end of each fiscal
       year of the Company by a nationally recognized independent public accounting firm selected by

  23981765.11. BUSINESS                            10


                                               APP_0029
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                          Page 31 of 88 PageID 1829


        the Portfolio Manager that is registered with, and subject to regular inspection as of the
        commencement of the professional engagement period, and as of each calendar year-end, by,
        the Public Company Accounting Oversight Board in accordance with its rules. During the Term,
        the Portfolio Manager or the Company shall prepare and mail, deliver by fax, email or other
        electronic means or otherwise make available a financial report (audited in the case of a report
        sent as of the end of a fiscal year and unaudited in the case of a report sent as of the end of a
        quarter) to each Member on or before the 120th day after the end of each fiscal year and the
        45th day after the end of each of the first three quarters of each fiscal year, setting forth for
        such fiscal year or quarter (a) the assets and liabilities of the Company as of the end of such
        fiscal year or quarter; (b) the net profit or net loss of the Company for such fiscal year or
        quarter; and (c) such Member’s closing capital account balance as of the end of such fiscal year
        or quarter; provided that if the Portfolio Manager or the Company is unable to furnish final
        information with respect to any of the above, then the Portfolio Manager or the Company shall
        use its reasonable best efforts to furnish estimates of such information on or before the 120 th
        day after the end of each fiscal year and the 45 th day after the end of the first three quarters of
        each fiscal year. On or before the 60th day after the end of each fiscal year, the Portfolio
        Manager or the Company shall provide to each Member an unaudited draft of the financial
        report for such fiscal year.

  13.2 After the end of each fiscal year or quarter, the Portfolio Manager or the Company shall cause to
       be delivered to the Advisory Board a reasonably detailed summary of the expenses incurred by
       the Company during such period.

  14.   TERMINATION AND LIQUIDATION

  14.1 Save as provided for in Clause 13.2, this Agreement shall terminate:

        14.1.1    when one Party holds all the Shares;

        14.1.2    when a resolution is passed by the Company's Members or creditors, or an order made
                  by a court or other competent body or person instituting a process that shall lead to
                  the Company being wound up and its assets being distributed among the Company's
                  creditors, Members or other contributors; or

        14.1.3    with the written consent of all the Parties.

  14.2 The following provisions of this Agreement remain in full force after termination: Clause 1
       (Interpretation), Clause 7 (Confidentiality), this Clause, Clause 14 (Whole Agreement), Clause
       16 (Assignments), Clause 17 (Variation and Waiver), Clause 18 (Service of Notice), Clause 19
       (General) and Clause 21 (Governing Law and Jurisdiction).

  14.3 Termination of this Agreement shall not affect any rights or liabilities that the Parties may have
       accrued under it.

  14.4 Where the Company is to be wound up and its assets distributed, the Parties shall agree a
       suitable basis for dealing with the interests and assets of the Company and shall endeavour to
       ensure that:

        14.4.1    all existing contracts of the Company are performed to the extent that there are
                  sufficient resources;

        14.4.2    the Company shall not enter into any new contractual obligations;

        14.4.3    the Company is dissolved and its assets are distributed as soon as practical; and

        14.4.4    any other proprietary information belonging to or originating from a Party shall be
                  returned to it by the other Parties.




  23981765.11. BUSINESS                             11


                                                APP_0030
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                         Page 32 of 88 PageID 1830


  15.   WHOLE AGREEMENT

  15.1 This Agreement, and any documents referred to in it, constitute the whole agreement between
       the Parties and supersede any arrangements, understanding or previous agreement between
       them relating to the subject matter they cover.

  15.2 Each Party acknowledges that in entering into this Agreement, and any documents referred to in
       it, it does not rely on, and shall have no remedy in respect of, any statement, representation,
       assurance or warranty of any person other than as expressly set out in this Agreement or those
       documents.

  15.3 Nothing in this Clause 14 operates to limit or exclude any liability for fraud.

  16.   STATUS OF AGREEMENT

  16.1 Each Party shall, to the extent that it is able to do so, exercise its voting rights and other
       powers in relation to the Company to procure that the provisions of this Agreement are properly
       and promptly observed and given full force and effect according to the spirit and intention of the
       Agreement.

  16.2 If any provision in the memorandum of incorporation of the Company or the Articles conflicts
       with any provision of this Agreement, the provisions of this Agreement shall prevail as between
       the Parties. Each of the Parties shall, to the extent that it is able to do so, exercise its voting
       rights and other powers in relation to the Company to procure the modification of the
       memorandum of association of the Company or the Articles (as the case may be) in order to
       eliminate the conflict, but this Agreement shall not itself constitute a modification of the
       memorandum of association of the Company or the Articles.

  17.   ASSIGNMENTS

        Save as expressly permitted by this Agreement, no person may assign, or grant any security
        interest over, any of its rights under this Agreement or any document referred to in it without
        the prior written consent of the Parties.

  18.   VARIATION AND WAIVER

  18.1 A variation of this Agreement shall be in writing and signed by or on behalf of the Parties.

  18.2 A waiver of any right under this Agreement is only effective if it is in writing and it applies only
       to the person to which the waiver is addressed and the circumstances for which it is given.

  18.3 A person that waives a right in relation to one person, or takes or fails to take any action
       against that person, does not affect its rights against any other person.

  19.   SERVICE OF NOTICE

  19.1 Any notice required to be given by any of the Parties may be sent by post or facsimile to the
       address and facsimile number of the addressee as set out in this Agreement, in either case
       marked for the attention of the relevant person named below, or to such other address and/or
       facsimile number and/or marked for the attention of such other person as the addressee may
       from time to time have notified for the purposes of this Clause.

        19.1.1    to the Company:
                  Address:
                  First Floor, Dorey Court, Admiral Park
                  St Peter Port, Guernsey GY1 6HJ
                  Channel Islands

        19.1.2    to CLO Holdco:


  23981765.11. BUSINESS                             12


                                                APP_0031
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                         Page 33 of 88 PageID 1831


                  Address:
                  c/o Highland Capital Management, L.P.
                  300 Crescent Court, Suite 700
                  Dallas, TX 75201
                  Attn: General Counsel
                  Tel: +1 (972) 628-4100
                  Email: Notices@highlandcapital.com

        19.1.3    to any HarbourVest Entity:
                   Address:
                   c/o HarbourVest Partners, LLC
                   One Financial Center, 44th Floor
                   Boston, MA 02111
                   USA
                   Attn: Michael Pugatch
                   Tel: +1 (617) 348-3712
                   F
                   Email: mpugatch@harbourvest.com

        19.1.4    to any other Party: by post or hand delivery only to the address specified in the
                  register of members of the Company.

  19.2 Communications sent by post shall be deemed to have been received 24 hours after posting.
       Communications sent by facsimile transmission shall be deemed to have been received at the
       time the transmission has been received by the addressee PROVIDED THAT if the facsimile
       transmission, where permitted, is received after 5.00pm or on a day which is not a Business
       Day, it shall be deemed to have been received 11.00am the Business Day following thereafter.

  19.3 In proving service by post it shall only be necessary to prove that the notice was contained in an
       envelope which was duly addressed and posted in accordance with this Clause and in the case of
       facsimile transmission it shall be necessary to prove that the facsimile was duly transmitted to
       the correct number.

  20.   GENERAL

  20.1 Each of the Parties hereby agree not to enter into or abide by any agreement whether written or
       oral with any one or more of the other Parties in respect of the voting of Shares or the
       submission of Member resolutions to any Members for voting by them, or otherwise to direct or
       influence, or attempt to direct or influence, the day-to-day management of the Company, either
       directly or indirectly, other than in order to comply with the other terms of this Agreement or
       the Articles. In this regard, each of the Parties agrees to not to direct or influence or to attempt
       to direct or influence any of the Directors through any employment relationship that the
       Directors may have outside of the Company other than in order to comply with the other terms
       of this Agreement or the Articles. Each of the Parties hereby agree that this provision shall
       continue to apply to them whether or not they are or remain a Member.

  20.2 Unless otherwise provided, all costs in connection with the negotiation, preparation, execution
       and performance of this Agreement, shall be borne by the Party that incurred the costs.

  20.3 The Parties are not in partnership with each other and there is no relationship of principal and
       agent between them.

  20.4 All transactions entered into between any Party and the Company shall be conducted in good
       faith and on the basis set out or referred to in this Agreement or, if not provided for in this
       Agreement, as may be agreed by the Parties and, in the absence of such agreement, on an
       arm's length basis.

  20.5 Each Party shall at all times act in good faith towards the other Parties and shall use all
       reasonable endeavours to ensure that this Agreement is observed.



  23981765.11. BUSINESS                             13


                                               APP_0032
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                        Page 34 of 88 PageID 1832


  20.6 Each Party shall promptly execute and deliver all such documents, and do all such things, as the
       other Parties may from time to time reasonably require for the purpose of giving full effect to
       the provisions of this Agreement.

  20.7 This Agreement may be executed in any number of counterparts, each of which is an original
       and which together have the same effect as if each Party had signed the same document. This
       Agreement may not be amended except with the consent of each Party.

  21.   STATUS OF AGREEMENT

  21.1 The Parties shall, when necessary, exercise their powers of voting and any other rights and
       powers they have to amend, waive or suspend a conflicting provision in the Articles to the
       extent necessary to permit the Company and its Business to be administered as provided in this
       Agreement.

  21.2 If there is an inconsistency between any of the provisions of this agreement and the provisions
       of the Articles, the provisions of this agreement shall prevail as between the Parties.




  22.   GOVERNING LAW AND JURISDICTION

        This Agreement shall be governed by and construed in accordance with the laws of the Island of
        Guernsey and each of the Parties submits to the non-exclusive jurisdiction of the Royal Courts of
        the Island of Guernsey.

                                       [Signature Page Follows.]




  23981765.11. BUSINESS                            14


                                              APP_0033
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 35 of 88 PageID 1833




                                           '


                                APP_0034
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                 Page 36 of 88 PageID 1834




SIGNED for and on behalf of
HARBOURVEST DOVER STREET IX INVESTMENT L.P.

By:      HarbourVest Partners (Europe) Limited,
         its Alternative Investm t Fund Manager


By’
Nam : Michael J. Pugatch
Title: Authorized Person



SIGNED for and on behalf of
HARBOURVEST 2017 GLOBAL AIF L.P.

By:      HarbourVest Partners (Europe) Limited,
         its Alternative mv stment Fund Manager



Nam      Michael J~Pu~’atch
Title:   Authorized Person



SIGNED for and on behalf of
HARBOURVEST 2017 GLOBAL FUND L.P.

By:      HarbourVest 2017 Global Associates L.P.,
         its General Partner

By:      HarbourVest GP LLC,
         its General Partner

By:      HarbourVest Partners, LLC,
         its Ma~aging Memi


By:
Name:
Title: Managing Director




                                SIGNATURE PAGE TO MEMBERS’ AGREEMENT


                                             APP_0035
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                   Page 37 of 88 PageID 1835



SIGNED for and on behalf of
HV INTERNATIONAL VIII SECONDARY L.P.

By:       HIPEP VIII Associates L.P.
         Its General Partner
By:       HarbourVest GP LLC
         Its General Partner
By:       HarbourVest Partners,


By:..

Title:   Managing Director



SIGNED for and on behalf of
HARBOURVEST SKEW BASE AIF L.P.

By:      HarbourVest Partners (Europe) Limited,

         ‘~•   ~dManager         E.E
Title:   Authorized Person




                                  SIGNATURE PAGE TO MEMBERS’ AGREEMENT


                                              APP_0036
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 38 of 88 PageID 1836




                                APP_0037
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 39 of 88 PageID 1837




                                APP_0038
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 40 of 88 PageID 1838




                                APP_0039
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 41 of 88 PageID 1839




                                APP_0040
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 42 of 88 PageID 1840




                                APP_0041
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 43 of 88 PageID 1841




                                APP_0042
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 44 of 88 PageID 1842




                                APP_0043
Case 3:21-cv-00842-B Document 39 Filed 06/29/21   Page 45 of 88 PageID 1843




                                           '




                                APP_0044
Case 3:21-cv-00842-B Document 39 Filed 06/29/21                      Page 46 of 88 PageID 1844



                                             SCHEDULE


                                       Adherence Agreement
  THIS ADHERENCE AGREEMENT is made on           [●] 200[●]

  BETWEEN:


  (1)    [●] of [●] (the "Covenantor");


  (2)    CLO HOLDCO, LTD. of [                           ] (a "Member");


  (3)    [●] of [                         ] (a "Member");


  (4)    [●] of [                         ] (a "Member");

  (5)    HIGHLAND CLO FUNDING, LTD., with registration number 60120 whose registered office is at
         First Floor, Dorey Court, Admiral Park, St Peter Port, Guernsey GY1 6HJ, Channel Islands (the
         "Company")

  (6)    HIGHLAND HCF ADVISOR, LTD., registered address is at Maples Corporate Services Limited,
         PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands (the "Portfolio
         Manager").



  RECITAL


 This Agreement is supplemental to the members agreement made on November 15 2017 between the
 Members, the Portfolio Manager and the Company (the "Members Agreement").

  IT IS HEREBY AGREED as follows:


  1.    The Covenantor hereby confirms that he has been supplied with a copy of the Members
        Agreement and hereby covenants with each of the parties thereto to observe, perform and be
        bound by all the terms of the Members Agreement as if it were a party thereto.


  2.    Each of the other parties to the Members Agreement hereby covenants with the Covenantor that
        the Covenantor shall be entitled to the benefit of the terms of the Members Agreement as if he
        were a party thereto.


  3.    This Agreement shall be governed by and construed in accordance with Guernsey law.

  IN WITNESS of which this Agreement has been executed by the Covenantor and each of the parties
  to the Members Agreement on the date shown above.




  23981765.11. BUSINESS                          18


                                             APP_0045
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 2 of 20
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 47 of 88 PageID 1845
  EXECUTION VERSION

                                 SETTLEMENT AGREEMENT

          This Settlement Agreement (the “Agreement”) is entered into as of December 23, 2020,
  between Highland Capital Management, L.P. (the “Debtor”), on the one hand, and HarbourVest
  2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX
  Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and
  HarbourVest Partners L.P. (each, a “HarbourVest Party,” and collectively, “HarbourVest”), on
  the other hand. Each of the foregoing are sometimes referred to herein collectively as the
  “Parties” and individually as a “Party.”

                                         RECITALS

          WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary
  petition for relief under chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”) in the
  Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware
  Bankruptcy Court”);

          WHEREAS, on December 4, 2019, the Delaware Bankruptcy Court entered an order
  transferring venue of the Debtor’s case to the Bankruptcy Court for the Northern District of
  Texas, Dallas Division, Case No. 19-34054-sgj (the “Bankruptcy Court”);

          WHEREAS, prior to the Petition Date, HarbourVest invested in Highland CLO Funding,
  Ltd. f/k/a Acis Loan Funding, Ltd. (“HCLOF”) and acquired an a 49.98% ownership interest in
  HCLOF (the “HarbourVest Interests”);

         WHEREAS, the portfolio manager for HCLOF is Highland HCF Advisor, Ltd., a
  subsidiary of the Debtor;

         WHEREAS, on April 8, 2020, HarbourVest filed proofs of claim in the Bankruptcy
  Case, which are listed on the Debtor’s claims register as claim numbers 143, 147, 149, 150, 153,
  and 154 (the “HarbourVest Claims”), asserting claims against the Debtor relating to its
  investment in HCLOF;

         WHEREAS, on July 30, 2020, the Debtor filed the Debtor’s First Omnibus Objection to
  Certain (a) Duplicate Claims; (b) Overstated Claims; (c) Late-Filed Claims; (d) Satisfied
  Claims; (e) No Liability Claims; and (f) Insufficient-Documentation Claims [Docket No. 906], in
  which the Debtor objected to the HarbourVest Claims;

         WHEREAS, on September 11, 2020, HarbourVest filed the HarbourVest Response to
  Debtor’s First Omnibus Objection to Creation (a) Duplicate Claims; (b) Overstated Claims; (c)
  Late-Filed Claims; (d) Satisfied Claims; (e) No Liability Claims; and (f) Insufficient-
  Documentation Claims [Docket No. 1057] (the “HarbourVest Response”);

        WHEREAS, on October 18, 2020, HarbourVest filed the Motion of HarbourVest
  Pursuant to Rule 3018(a) of the Federal Rules of Bankruptcy Procedure for Temporary
  Allowance of Claims for Purposes of Voting to Accept or Reject the Plan [Docket No. 1207] (the
  “3018 Motion” and together with the HarbourVest Response, the “HarbourVest Pleadings”);

                                                 1
  US-DOCS\115534291.12
                                            APP_0046                          EXHIBIT3
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 3 of 20
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 48 of 88 PageID 1846
  EXECUTION VERSION

         WHEREAS, in the HarbourVest Pleadings, HarbourVest asserted, among other things,
  that the HarbourVest Claims included claims against the Debtor arising from fraudulent
  inducement, fraudulent concealment, fraudulent misrepresentation, breach of fiduciary duty,
  breach of securities laws, and misuse of assets and sought damages in excess of $300,000,000;

             WHEREAS, the Debtor disputes the HarbourVest Claims;

         WHEREAS, on November 24, 2020, the Debtor filed the Fifth Amended Plan of
  Reorganization for Highland Capital Management, L.P. [Docket No. 1472] (as amended, the
  “Plan”).1

         WHEREAS, the Parties desire to enter into this Agreement which incorporates,
  formalizes, and finalizes the full and final resolution of the HarbourVest Claims and
  HarbourVest Pleadings; and

         WHEREAS, this Agreement will be presented to the Bankruptcy Court for approval
  pursuant to Federal Rule of Bankruptcy Procedure 9019 (“Rule 9019”).

         NOW THEREFORE, in consideration of the above recitals, the covenants, conditions,
  and promises made herein, and other good and valuable consideration, the receipt of which is
  hereby acknowledged, the Parties agree as follows:

             1.       Settlement of Claims.

                      (a)      In full and complete satisfaction of the HarbourVest Claims, HarbourVest
  will receive:

                      (i)     an allowed, nonpriority general unsecured claim in the aggregate
  amount of $45,000,000 (the “Allowed GUC Claim”); and

                       (ii)  an allowed subordinated claim in the aggregate amount of
  $35,000,000 (the “Allowed Subordinated Claim” and together with the Allowed GUC Claim, the
  “Allowed Claims”).

                  (b)    On the Effective Date, HarbourVest will transfer all of its rights, title, and
  interest in the HarbourVest Interests to the Debtor or its nominee pursuant to the terms of the
  Transfer Agreement for Ordinary Shares of Highland CLO Funding, Ltd., attached hereto as
  Exhibit A (the “Transfer Agreements”) and the Debtor or its nominee will become a shareholder
  of HCLOF with respect to the HarbourVest Interests. The terms of the Transfer Agreements are
  incorporated into this Agreement by reference.

             2.       Releases.

                  (a)    Upon the Effective Date, and to the maximum extent permitted by law,
  each HarbourVest Party on behalf of itself and each of its current and former advisors, trustees,
  directors, officers, managers, members, partners, employees, beneficiaries, shareholders, agents,

  1
      All capitalized terms used but not defined herein shall have the meanings given to them in the Plan.
                                                              2
  US-DOCS\115534291.12
                                                        APP_0047
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 4 of 20
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 49 of 88 PageID 1847
  EXECUTION VERSION

  participants, subsidiaries, parents, successors, designees, and assigns hereby forever, finally,
  fully, unconditionally, and completely releases, relieves, acquits, remises, and exonerates, and
  covenants never to sue, the Debtor, HCLOF, HCLOF’s current and former directors, and the
  Debtor’s current and former advisors, trustees, directors, officers, managers, members, partners,
  employees, beneficiaries, shareholders, agents, participants, subsidiaries, parents, affiliates,
  successors, designees, and assigns, except as expressly set forth below (the “Debtor Released
  Parties”), for and from any and all claims, debts, liabilities, demands, obligations, promises, acts,
  agreements, liens, losses, costs and expenses (including, without limitation, attorney’s fees and
  related costs), damages, injuries, suits, actions, and causes of action of whatever kind or nature,
  whether known or unknown, suspected or unsuspected, matured or unmatured, liquidated or
  unliquidated, contingent or fixed, at law or in equity, statutory or otherwise, including, without
  limitation, any claims, defenses, and affirmative defenses, whether known or unknown,
  including, without limitation, those which were or could have been asserted in, in connection
  with, or with respect to the Bankruptcy Case (collectively, the “HarbourVest Released Claims”).

                  (b)     Upon the Effective Date, and to the maximum extent permitted by law, the
  Debtor hereby forever, finally, fully, unconditionally, and completely releases, relieves, acquits,
  remises, and exonerates, and covenants never to sue (i) each HarbourVest Party and (ii) each
  HarbourVest Party’s current and former advisors, trustees, directors, officers, managers,
  members, partners, employees, beneficiaries, shareholders, agents, participants, subsidiaries,
  parents, affiliates, successors, designees, and assigns (the “HarbourVest Released Parties”), for
  and from any and all claims, debts, liabilities, demands, obligations, promises, acts, agreements,
  liens, losses, costs and expenses (including, without limitation, attorney’s fees and related costs),
  damages, injuries, suits, actions, and causes of action of whatever kind or nature, whether known
  or unknown, suspected or unsuspected, matured or unmatured, liquidated or unliquidated,
  contingent or fixed, at law or in equity, statutory or otherwise, including, without limitation, any
  claims, defenses, and affirmative defenses, whether known or unknown, which were or could
  have been asserted in, in connection with, or with respect to the Bankruptcy Case (collectively,
  the “Debtor Released Claims”); provided, however, that notwithstanding anything herein to the
  contrary, the release contained in this Section 2(b) will apply to the HarbourVest Released
  Parties set forth in subsection (b)(ii) only with respect to Debtor Released Claims arising from or
  relating to HarbourVest’s ownership of the HarbourVest Interests.

                  (c)     Notwithstanding anything in this Agreement to the contrary, the releases
  set forth herein will not apply with respect to (i) the Allowed Claims, (ii) the claims of Charlotte
  Investor IV, L.P., or (iii) the duties, rights, or obligations of any Party under this Agreement or
  the Transfer Agreements.

          3.      Agreement Subject to Bankruptcy Court Approval. The effectiveness of this
  Agreement and the Parties’ obligations hereunder are conditioned in all respects on the approval
  of this Agreement by the Bankruptcy Court. The Parties agree to cooperate and use reasonable
  efforts to have this Agreement approved by the Bankruptcy Court. The “Effective Date” will be
  the date of an order entered by the Bankruptcy Court approving this Agreement pursuant to a
  motion filed under Rule 9019.




                                                   3
  US-DOCS\115534291.12
                                              APP_0048
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 5 of 20
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 50 of 88 PageID 1848
  EXECUTION VERSION

          4.       Representations and Warranties. Subject in all respects to Section 3 hereof:

                  (a)     each HarbourVest Party represents and warrants that (i) it has full
  authority to enter into this Agreement and to release the HarbourVest Released Claims and has
  not sold, transferred, or assigned any HarbourVest Released Claim to any other person or entity,
  (ii) no person or entity other than such HarbourVest Party has been, is, or will be authorized to
  bring, pursue, or enforce any HarbourVest Released Claim on behalf of, for the benefit of, or in
  the name of (whether directly or derivatively) of such HarbourVest Party; and (iii) HarbourVest
  owns all of the HCLOF Interests free and clear of any claims or interests; and

                  (b)     the Debtor represents and warrants to HarbourVest that (i) it has full
  authority to enter into this Agreement and to release the Debtor Released Claims and (ii) no
  person or entity other than the Debtor has been, is, or will be authorized to bring, pursue, or
  enforce any Debtor Released Claim on behalf of, for the benefit of, or in the name of (whether
  directly or derivatively) of the Debtor Party.

          5.       Plan Support.

                  (a)     Each HarbourVest Party hereby agrees that it will (a) vote all HarbourVest
  Claims held by such HarbourVest Party to accept the Plan, by delivering its duly executed and
  completed ballots accepting the Plan on a timely basis; and (b) not (i) change, withdraw, or
  revoke such vote (or cause or direct such vote to be changed withdrawn or revoked); (ii) exercise
  any right or remedy for the enforcement, collection, or recovery of any claim against the Debtor
  except in a manner consistent with this Agreement or the Plan, (iii) object to, impede, or take any
  action other action to interfere with, delay or postpone acceptance or confirmation of the Plan;
  (iv) directly or indirectly solicit, propose, file, support, participate in the formulation of or vote
  for, any restructuring, sale of assets (including pursuant to 11 U.S.C. § 363), merger, workout, or
  plan of reorganization of the Debtor other than the Plan; or (v) otherwise take any action that
  would in any material respect interfere with, delay, or postpone the consummation of the Plan;
  provided, however, that such vote may be revoked (and, upon such revocation, deemed void ab
  initio) by such HarbourVest Party at any time following the termination of this agreement or the
  occurrence of a Support Termination Event (it being understood that any termination of this
  agreement shall entitle each HarbourVest Party to change its vote in accordance with section
  1127(d) of the Bankruptcy Code), notwithstanding any voting deadline established by the
  Bankruptcy Court including without limitation the January 5, 2021, 5:00 p.m. (prevailing Central
  Time) deadline established by the Order Approving Form of Ballots, Voting Deadline and
  Solicitation Procedures [Docket No. 1476].

                (b)     In full resolution of the 3018 Motion, HarbourVest will have a general
  unsecured claim for voting purposes only in the amount of $45,000,000.

                  (c)     The obligations of the HarbourVest Parties under this Section 5 shall
  automatically terminate upon the occurrence of any of the following (each a “Support
  Termination Event”): (i) the effective date of the Plan, (ii) the withdrawal of the Plan, (iii) the
  entry of an order by the Bankruptcy Court (A) converting the Bankruptcy Case to a case under
  chapter 7 of the Bankruptcy Code or (B) appointing an examiner with expanded powers beyond
  those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in Bankruptcy

                                                    4
  US-DOCS\115534291.12
                                               APP_0049
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 6 of 20
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 51 of 88 PageID 1849
  EXECUTION VERSION

  Case, or (iv) the failure of the Court to enter an order approving the terms of this Agreement and
  the settlement described herein pursuant to Rule 9019 prior to confirmation of the Plan.

         6.      No Admission of Liability. The Parties acknowledge that there is a bona fide
  dispute with respect to the HarbourVest Claims. Nothing in this Agreement will imply, an
  admission of liability, fault or wrongdoing by the Debtor, HarbourVest, or any other person, and
  the execution of this Agreement does not constitute an admission of liability, fault, or
  wrongdoing on the part of the Debtor, HarbourVest, or any other person.

         7.       Successors-in-Interest. This Agreement shall be binding upon and shall inure to
  the benefit of each of the Parties and their successors, and assigns.

          8.      Notice. Each notice and other communication hereunder will be in writing and
  will be sent by email and delivered or mailed by registered mail, receipt requested, and will be
  deemed to have been given on the date of its delivery, if delivered, and on the fifth full business
  day following the date of the mailing, if mailed to each of the Parties thereto at the following
  respective addresses or such other address as may be specified in any notice delivered or mailed
  as set forth below:

          HARBOURVEST

          HarbourVest Partners L.P.
          Attention: Michael J. Pugatch
          One Financial Center
          Boston, MA 02111
          Telephone No. 617-348-3712
          E-mail: mpugatch@harbourvest.com

          with a copy (which shall not constitute notice) to:

          Debevoise & Plimpton LLP
          Attention: M. Natasha Labovitz, Esq.
          919 Third Avenue
          New York, NY 10022
          Telephone No. 212-909-6649
          E-mail: nlabovitz@debevoise.com

          THE DEBTOR

          Highland Capital Management, L.P.
          300 Crescent Court, Suite 700
          Dallas, Texas 75201
          Attention: James P. Seery, Jr.
          Telephone No.: 972-628-4100
          Facsimile No.: 972-628-4147
          E-mail: jpseeryjr@gmail.com


                                                   5
  US-DOCS\115534291.12
                                              APP_0050
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 7 of 20
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 52 of 88 PageID 1850
  EXECUTION VERSION

          with a copy (which shall not constitute notice) to:

          Pachulski Stang Ziehl & Jones LLP
          Attention: Jeffrey Pomerantz, Esq.
          10100 Santa Monica Blvd., 13th Floor
          Los Angeles, CA 90067
          Telephone No.: 310-277-6910
          Facsimile No.: 310-201-0760
          E-mail: jpomerantz@pszjlaw.com

          9.     Advice of Counsel. Each Party represents that it has: (a) been adequately
  represented by independent legal counsel of its own choice, throughout all of the negotiations
  that preceded the execution of this Agreement; (b) executed this Agreement upon the advice of
  such counsel; (c) read this Agreement, and understands and assents to all the terms and
  conditions contained herein without any reservations; and (d) had the opportunity to have this
  Agreement and all the terms and conditions contained herein explained by independent counsel,
  who has answered any and all questions asked of such counsel, or which could have been asked
  of such counsel, including, but not limited to, with regard to the meaning and effect of any of the
  provisions of this Agreement.

          10.    Entire Agreement. This Agreement and the Transfer Agreement contain the
  entire agreement and understanding concerning the subject matter of this Agreement, and
  supersede and replace all prior negotiations and agreements, written or oral and executed or
  unexecuted, concerning such subject matter. Each of the Parties acknowledges that no other
  Party, nor any agent of or attorney for any such Party, has made any promise, representation or
  warranty, express or implied, written or oral, not otherwise contained in this Agreement to
  induce any Party to execute this Agreement. The Parties further acknowledge that they are not
  executing this Agreement in reliance on any promise, representation or warranty not contained in
  this Agreement, and that any such reliance would be unreasonable. This Agreement will not be
  waived or modified except by an agreement in writing signed by each Party or duly authorized
  representative of each Party.

          11.    No Party Deemed Drafter. The Parties acknowledge that the terms of this
  Agreement are contractual and are the result of arms’-length negotiations between the Parties
  and their chosen counsel. Each Party and its counsel cooperated in the drafting and preparation
  of this Agreement. In any construction to be made of this Agreement, the Agreement will not be
  construed against any Party.

        12.    Future Cooperation. The Parties agree to cooperate and execute such further
  documentation as is reasonably necessary to effectuate the intent of this Agreement.

          13.     Counterparts. This Agreement may be executed in counterparts with the same
  force and effect as if executed in one complete document. Each Party’s signature hereto will
  signify acceptance of, and agreement to, the terms and provisions contained in this Agreement.
  Photographic, electronic, and facsimile copies of signed counterparts may be used in lieu of the
  originals of this Agreement for any purpose.


                                                   6
  US-DOCS\115534291.12
                                              APP_0051
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 8 of 20
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 53 of 88 PageID 1851
  EXECUTION VERSION

          14.     Governing Law; Venue; Attorneys’ Fees and Costs. The Parties agree that this
  Agreement will be governed by and will be construed according to the laws of the State of Texas
  without regard to conflict-of-law principles. Each of the Parties hereby submits to the exclusive
  jurisdiction of the Bankruptcy Court during the pendency of the Bankruptcy Case and thereafter
  to the exclusive jurisdiction of the state and federal courts located in the Northern District of
  Texas, Dallas Division, with respect to any disputes arising from or out of this Agreement. In
  any action to enforce this Agreement, the prevailing party shall be entitled to recover its
  reasonable and necessary attorneys’ fees and costs (including experts).

                              [Remainder of Page Intentionally Blank]




                                                 7
  US-DOCS\115534291.12
                                            APP_0052
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 9 of 20
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 54 of 88 PageID 1852
  EXECUTION VERSION


  IT IS HEREBY AGREED.

                                          HIGHLAND CAPITAL MANAGEMENT, L.P.


                                          By:   /s/ James P. Seery, Jr.
                                          Name: James P. Seery, Jr.
                                          Its:  CEO/CRO

  HarbourVest 2017 Global Fund L.P., by HarbourVest 2017 Global Associates L.P., its
  General Partner, by HarbourVest GP LLC, its General Partner, by HarbourVest Partners,
  LLC, its Managing Member


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director

  HarbourVest 2017 Global AIF L.P., by HarbourVest Partners (Ireland) Limited, its
  Alternative Investment Fund Manager, by HarbourVest Partners L.P., its Duly Appointed
  Investment Manager, by HarbourVest Partners, LLC, its General Partner


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director

  HarbourVest Dover Street IX Investment L.P., by HarbourVest Partners L.P., its Duly
  Appointed Investment Manager, by HarbourVest Partners, LLC, its General Partner


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director

  HarbourVest Partners L.P., on behalf of funds and accounts under management, by
  HarbourVest Partners, LLC, its General Partner


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director




                                             8
  US-DOCS\115534291.12
                                        APP_0053
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 10 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 55 of 88 PageID 1853
 EXECUTION VERSION


 HarbourVest Skew Base AIF L.P., by HarbourVest Partners (Ireland) Limited, its
 Alternative Investment Fund Manager, by HarbourVest Partners L.P., its Duly Appointed
 Investment Manager, by HarbourVest Partners, LLC, its General Partner


 By:   /s/ Michael Pugatch
 Name: Michael Pugatch
 Its:  Managing Director


 HV International VIII Secondary L.P., by HIPEP VIII Associates L.P., its General
 Partner, by HarbourVest GP LLC, its General Partner, by HarbourVest Partners, LLC,
 its Managing Member


 By:   /s/ Michael Pugatch
 Name: Michael Pugatch
 Its:  Managing Director




                                           9
 US-DOCS\115534291.12
                                       APP_0054
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 11 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 56 of 88 PageID 1854



                                    Exhibit A




                                    APP_0055
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 12 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 57 of 88 PageID 1855



                                    TRANSFER AGREEMENT

                                  FOR ORDINARY SHARES OF

                               HIGHLAND CLO FUNDING, LTD.

 This Transfer Agreement, dated as of December [__], 2020 (this “Transfer Agreement”), is
 entered into by and among Highland CLO Funding, Ltd. (the “Fund”), Highland HCF Advisor,
 Ltd. (the “Portfolio Manager”), HCMLP Investments, LLC (the “Transferee”) and each of the
 following: HarbourVest Dover Street IX Investment L.P., HarbourVest 2017 Global AIF L.P.,
 HarbourVest 2017 Global Fund L.P., HV International VIII Secondary L.P., and HarbourVest
 Skew Base AIF L.P. (collectively, the “Transferors”).

 WHEREAS, each Transferor is the record, legal and beneficial owner of the number of ordinary
 shares (“Shares”) of the Fund set forth opposite such Transferor’s name on Exhibit A hereto
 (with respect to each Transferor, the “Transferred Shares”).

 WHEREAS the Transferee is an affiliate and wholly owned subsidiary of Highland Capital
 Management, L.P. (“HCMLP”) which is one of the initial members of the Fund.

 WHEREAS, each Transferor wishes to transfer and assign 100% of its rights, title and interest as
 a shareholder in the Fund, including the Transferred Shares (the “Interest”) on the terms set
 forth in this Transfer Agreement.

 WHEREAS, subject to and in connection with the approval of that certain Settlement
 Agreement, dated on or about the date hereof, by and among HCMLP and the Transferors (the
 “Settlement Agreement”), the Transferee desires that the Interest be transferred to Transferee
 and that thereafter the Transferee will become a Shareholder and the Transferors will no longer
 be Shareholders.

 WHEREAS, the Portfolio Manager desires to consent to such transfers and to the admission of
 Transferee as a Shareholder on the terms set forth herein, and the Transferors and Transferee
 agree to such terms.

 WHEREAS, the Fund desires to amend its records to reflect the foregoing transfers.

 NOW, THEREFORE, the parties hereto agree as follows:

 1. Transfer of Shares and Advisory Board

     a. Each Transferor hereby transfers and assigns all of its rights, title, and interest in its
        Interest to the Transferee, and the Transferee wishes to be admitted to the Fund as a
        Shareholder.

     b. In connection with the transfer of the Interest as contemplated herein, the Transferee shall
        be granted the right to appoint a representative to the Fund’s advisory board (the
        “Advisory Board”) to replace the Transferors’ appointed representative to the Advisory
        Board.


 ActiveUS 183646253v.3
                                              APP_0056
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 13 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 58 of 88 PageID 1856




     c. Transferee hereby assumes all of Transferor’s rights and obligations in respect of the
        Interest effective as of the Effective Date (as defined below) and acknowledge that
        thereafter Transferee shall be subject to the applicable terms and provisions of the
        Members’ Agreement dated as of November 15, 2017 (the “Members’ Agreement”), the
        Articles of Incorporation adopted November 15, 2017 (the “Articles”) and the
        Subscription and transfer Agreement, dated as of November 15, 2017 among each
        Transferor, the Fund and the Portfolio Manager (the “Subscription Agreement”, and
        together with the Members’ Agreement and the Articles, the “Fund Agreements”) with
        respect to the Interest. Transferee does not assume any liability or responsibility for any
        obligations or liabilities incurred by any Transferor prior to the Effective Date of the
        transfer.

     d. Following the transfer, each Transferor shall have no further rights or obligations to any
        party hereunder in respect of the Interest under the Fund Agreements.

     e. This Transfer Agreement, and the parties’ obligations hereunder, are conditioned in all
        respects on the approval by the Bankruptcy Court for the Northern District of Texas,
        Dallas Division pursuant to Federal Rule of Bankruptcy Procedure 9019 of (i) this
        Transfer Agreement and (ii) the Settlement Agreement, and each of the parties agree that
        no further action shall be required from any party for the transfer of the Interest to be
        effective except as described herein.

 2. Transferee’s Representations and Warranties. The Transferee represents and warrants to the
    Transferors, the Portfolio Manager, and the Fund as follows:

     a. This Transfer Agreement constitutes a valid and binding obligation of the Transferee,
        enforceable against it in accordance with its terms;

     b. This Transfer Agreement has been duly and validly executed and delivered by or on
        behalf of the Transferee and such execution and delivery have been duly authorized by all
        necessary trust action of the Transferee;

     c. The Transferee acknowledges receipt of, has read, and is familiar with, the Fund’s
        Offering Memorandum for Placing Shares dated November 15, 2017 (the “Offering
        Memorandum”) and the Fund Agreements;

     d. The Transferee hereby accepts and receives the Interest from the Transferors for
        investment, and not with a view to the sale or distribution of any part thereof, and the
        Transferee has no present intention of selling, granting participations in, or otherwise
        distributing the same, but subject nevertheless to any requirement of law that the
        disposition of the Transferee’s property shall at all times be within such Transferee’s
        control; and

     e. The Transferee is an “Eligible U.S. Investor” as defined in the Offering Memorandum.



                                                  2
 ActiveUS 183646253v.3
                                             APP_0057
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 14 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 59 of 88 PageID 1857



 3. Transferors’ Representations and Warranties. Each Transferor represents and warrants to the
    Transferee, the Portfolio Manager, and the Fund as follows:

     a. This Transfer Agreement constitutes a valid and binding obligation of the Transferor,
        enforceable against it in accordance with its terms;

     b. This Transfer Agreement has been duly authorized, and duly and validly executed and
        delivered by the Transferor and such execution and delivery have been duly authorized
        by all necessary action of the Transferor; and

     c. As of the date hereof, the Transferor has good and valid title to the Transferor’s Interest,
        free and clear of any liens, vesting requirements or claims by others.

 4. Consent to Transfer. Based in part on the representations and warranties of the Transferors
    and the Transferee which are included herein, and on the terms contained herein, the
    Portfolio Manager and the Fund hereby consent to the transfers of the Interest, the admission
    of the Transferee as a Shareholder and the Transferee’s appointment of a representative to the
    Advisory Board, the Portfolio Manager’s execution of this Transfer Agreement constituting
    its prior written consent to the transfers of the Interest for the purposes of article 18.1 of the
    Articles and this Transfer Agreement constituting express notice in writing to the Fund of the
    assignment set out at clause 1(c) above for the purposes of the Law of Property
    (Miscellaneous Provisions) (Guernsey) Law, 1979 (as amended).

 5. Completion: As of the date of approval by the Bankruptcy Court for the Northern District of
    Texas, Dallas Division pursuant to Federal Rule of Bankruptcy Procedure 9019 of (i) this
    Transfer Agreement and (ii) the Settlement Agreement (the “Effective Date”):

     a. each Transferor shall deliver or cause to be delivered to the Transferee a transfer
        instrument relating to the Transferred Shares duly executed and completed by that
        Transferor in favor of the Transferee; and

     b. the Transferee shall deliver to the Transferors and the Fund a duly executed and dated
        Adherence Agreement (as defined in the Members' Agreement).

      Prior to the Effective Date the Transferee shall procure that:

     c. the board of directors of the Fund shall hold a meeting at which the transfer of the Shares
        to the Transferee shall be approved and registration in the register of members of the
        Fund shall be effected on the Effective Date.

 6. Miscellaneous.

     a. Each of the parties hereto agree to execute any further instruments and perform any
        further acts which are or may become reasonably necessary to carry out the intent of this
        Transfer Agreement or are reasonably requested by the Portfolio Manager, the Fund or a
        Transferor to complete the transfer of the Interest.


                                                   3
 ActiveUS 183646253v.3
                                              APP_0058
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 15 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 60 of 88 PageID 1858



     b. The parties to this Transfer Agreement acknowledge that the terms of this Transfer
        Agreement are the result of arms’-length negotiations between the parties and their
        respective counsel. Each party and its counsel cooperated in the drafting and preparation
        of this Transfer Agreement. In any construction to be made of this Transfer Agreement,
        the language or drafting of this Transfer Agreement will not be construed against any
        party.

     c. This Transfer Agreement shall be governed by, and construed and enforced in accordance
        with, the internal substantive laws of the state of Delaware, without giving effect to
        conflicts of law principles.

     d. The representations, warranties and covenants of the Transferors and the Transferee shall
        remain in full force and effect following the transfer of the Interest, and the Fund and the
        Portfolio Manager thereafter may rely on all such representations, warranties and
        covenants.

     e. This Transfer Agreement may be executed in multiple counterparts, each of which shall
        be deemed to be an original, but all of which together shall constitute one and the same
        instrument. Photographic, electronic, and facsimile copies of signed counterparts may be
        used in lieu of the originals of this Transfer Agreement for any purpose.

     f. Captions of sections have been added only for convenience and shall not be deemed to be
        a part of this Transfer Agreement.

     g. This Transfer Agreement is among the parties hereto. No Person that is not a party
        hereto shall have any right herein as a third-party beneficiary or otherwise except as
        expressly contemplated hereby.

                             [Remainder of Page Intentionally Blank]




                                                  4
 ActiveUS 183646253v.3
                                             APP_0059
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 16 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 61 of 88 PageID 1859




         IN WITNESS WHEREOF, the undersigned have executed this Transfer Agreement as of
 the date first above written.



 TRANSFEREE:

 HCMLP Investments, LLC
 By: Highland Capital Management, L.P.
 Its: Member


 By: ______________________________
 Name: James P. Seery, Jr.
 Title: Chief Executive Officer




 PORTFOLIO MANAGER:

 Highland HCF Advisor, Ltd.


 By: ______________________________
 Name: James P. Seery, Jr.
 Title: President



 FUND:
 Highland CLO Funding, Ltd.


 By: ______________________________
 Name:
 Title:



                                            5
 ActiveUS 183646253v.3
                                         APP_0060
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 17 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 62 of 88 PageID 1860




                         [Additional Signatures on Following Page]




                                            6
 ActiveUS 183646253v.3
                                        APP_0061
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 18 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 63 of 88 PageID 1861



          IN WITNESS WHEREOF, the undersigned have executed this Transfer Agreement as of
  the date first above written.


 TRANSFERORS:

HarbourVest Dover Street IX Investment L.P.          HV International VIII Secondary L.P.
By: HarbourVest Partners L.P., its Duly Appointed By:       HIPEP VIII Associates L.P.
Investment Manager                                          Its General Partner
By: HarbourVest Partners, LLC
                                                     By:    HarbourVest GP LLC
                                                            Its General Partner
By: _____________________
                                                     By:    HarbourVest Partners, LLC
Name: Michael Pugatch                                       Its Managing Member
Title: Managing Director                             By: _____________________
                                                     Name: Michael Pugatch
                                                     Title: Managing Director


HarbourVest 2017 Global AIF L.P.                     HarbourVest Skew Base AIF L.P.
By:    HarbourVest Partners (Ireland) Limited        By:  HarbourVest Partners (Ireland) Limited
       Its Alternative Investment Fund Manager            Its Alternative Investment Fund
                                                     Manager
By:    HarbourVest Partners L.P.
       Its Duly Appointed Investment Manager         By:    HarbourVest Partners L.P.
                                                            Its Duly Appointed Investment
By:    HarbourVest Partners, LLC                            Manager
       Its General Partner
                                                     By:    HarbourVest Partners, LLC
                                                            Its General Partner
By: _____________________
Name: Michael Pugatch                                By: _____________________
Title: Managing Director                             Name: Michael Pugatch
                                                     Title: Managing Director




                                                 7
  ActiveUS 183646253v.3
                                           APP_0062
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 19 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 64 of 88 PageID 1862



HarbourVest 2017 Global Fund L.P.
By:    HarbourVest 2017 Global Associates L.P.
       Its General Partner

By:    HarbourVest GP LLC
       Its General Partner

By:    HarbourVest Partners, LLC
       Its Managing Member

By: _____________________
Name: Michael Pugatch
Title: Managing Director




                                                 8
  ActiveUS 183646253v.3
                                          APP_0063
Case 19-34054-sgj11 Doc 1631-1 Filed 12/24/20 Entered 12/24/20 12:19:49 Page 20 of
  Case 3:21-cv-00842-B Document 39 Filed 20 06/29/21 Page 65 of 88 PageID 1863



                                                                            Exhibit A



 Transferee Name                                    Number of Shares   Percentage

 HarbourVest Dover Street IX Investment L.P.            [_____]         [_____]

 HarbourVest 2017 Global AIF L.P.                       [_____]         [_____]

 HarbourVest 2017 Global Fund L.P.                      [_____]         [_____]

 HV International VIII Secondary L.P.                   [_____]         [_____]

 HarbourVest Skew Base AIF L.P.                         [_____]         [_____]




                                               9
 ActiveUS 183646253v.3
                                         APP_0064
    Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 1 of 23
      Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 66 of 88 PageID 1864




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 20, 2021
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION
                                                                       §
     In re:
                                                                       § Chapter 11
                                                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                       § Case No. 19-34054-sgj11
                                          Debtor.                      §
                                                                       §

                         ORDER APPROVING DEBTOR’S SETTLEMENT
                  WITH HARBOURVEST (CLAIM NOS. 143, 147, 149, 150, 153, 154) AND
                       AUTHORIZING ACTIONS CONSISTENT THEREWITH

                This matter having come before the Court on Debtor’s Motion for Entry of an Order

     Approving Settlement with HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154) and

     Authorizing Actions Consistent Therewith [Docket No. 1625] (the “Motion”), 2 filed by Highland

     Capital Management, L.P., the debtor and debtor-in-possession (the “Debtor”) in the above-

     captioned chapter 11 case (the “Bankruptcy Case”); and this Court having considered (a) the
     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
         Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


     DOCS_NY:41987.4 36027/002
                                                          APP_0065                               EXHIBIT 4
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 2 of 23
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 67 of 88 PageID 1865



 Motion; (b) the Declaration of John A. Morris in Support of the Debtor’s Motion for Entry of an

 Order Approving Settlement with HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154) and

 Authorizing Actions Consistent Therewith [Docket No. 1631] (the “Morris Declaration”), and the

 exhibits annexed thereto, including the Settlement Agreement attached as Exhibit “1” (the

 “Settlement Agreement”); (c) the arguments and law cited in the Motion; (d) James Dondero’s

 Objection to Debtor’s Motion for Entry of an Order Approving Settlement with HarbourVest

 [Docket No. 1697] (the “Dondero Objection”), filed by James Dondero; (e) the Objection to

 Debtor’s Motion for Entry of an Order Approving Settlement with HarbourVest (Claim Nos. 143,

 147, 149, 150, 153, 154) and Authorizing Actions Consistent Therewith [Docket No. 1706] (the

 “Trusts’ Objection”), filed by the Dugaboy Investment Trust (“Dugaboy”) and Get Good Trust

 (“Get Good,” and together with Dugaboy, the “Trusts”); (f) CLO Holdco’s Objection to

 HarbourVest Settlement [Docket No. 1707] (the “CLOH Objection” and collectively, with the

 Dondero Objection and the Trusts’ Objection, the “Objections”), filed by CLO Holdco, Ltd.; (g)

 the Debtor’s Omnibus Reply in Support of Debtor’s Motion for Entry of an Order Approving

 Settlement with HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154), and Authorizing Actions

 Consistent Therewith [Docket No. 1731] (the “Debtor’s Reply”), filed by the Debtor; (h) the

 HarbourVest Reply in Support of Debtor’s Motion for Entry of an Order Approving Settlement

 with HarbourVest and Authorizing Actions Consistent Therewith [Docket No. 1734] (the

 “HarbourVest Reply”), filed by HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global

 AIF L.P., HarbourVest Dover Street IX Investment L.P., HV International VIII Secondary L.P.,

 HarbourVest Skew Base AIF L.P., and HarbourVest Partners L.P. (collectively, “HarbourVest”);

 (i) the testimonial and documentary evidence admitted into evidence during the hearing held on

 January 14, 2021 (the “Hearing”), including assessing the credibility of the witnesses; and (j) the



                                                 2
 DOCS_NY:41987.4 36027/002
                                            APP_0066
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 3 of 23
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 68 of 88 PageID 1866



 arguments made during the Hearing; and this Court having jurisdiction over this matter pursuant

 to 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding

 pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and

 the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

 having found that the relief requested in the Motion is in the best interests of the Debtor’s estate,

 its creditors, and other parties-in-interest; and this Court having found the Settlement Agreement

 fair and equitable; and this Court having analyzed, for the reasons stated on the record, (1) the

 probability of success in litigating the claims subject to the Settlement Agreement, with due

 consideration for the uncertainty in fact and law, (2) the complexity and likely duration of

 litigation and any attendant expense, inconvenience, and delay, and (3) all other factors bearing

 on the wisdom of the compromise, including: (i) the best interests of the creditors, with proper

 deference to their reasonable views, and (ii) the extent to which the settlement is truly the

 product of arms-length bargaining, and not of fraud or collusion; and this Court having found

 that the Debtor’s notice of the Motion and opportunity for a hearing on the Motion were

 appropriate under the circumstances and that no other notice need be provided; and this Court

 having determined that the legal and factual bases set forth in the Motion establish good cause

 for the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, it is hereby ORDERED that:

         1.       The Motion is GRANTED as set forth herein.

         2.       All objections to the Motion are overruled.

         3.       The Settlement Agreement, attached hereto as Exhibit 1, is approved in all

 respects pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure.




                                                   3
 DOCS_NY:41987.4 36027/002
                                              APP_0067
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 4 of 23
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 69 of 88 PageID 1867



         4.       All objections to the proofs of claim subject to the Motion 3 are overruled as moot

 in light of the Court’s approval of the Settlement Agreement.

         5.       The Debtor, HarbourVest, and all other parties are authorized to take any and all

 actions necessary and desirable to implement the Settlement Agreement without need of further

 approval or notice.

         6.       Pursuant to the express terms of the Members Agreement Relating to the

 Company, dated November 15, 2017, HarbourVest is authorized to transfer its interests in

 HCLOF to a wholly-owned and controlled subsidiary of the Debtor pursuant to the terms of the

 Transfer Agreement for Ordinary Shares of Highland CLO Funding, Ltd. without the need to

 obtain the consent of any party or to offer such interests first to any other investor in HCLOF.

         7.       The Court shall retain exclusive jurisdiction to hear and determine all matters

 arising from the implementation of this Order.

                                            ###End of Order###




 3
  This includes the Debtor’s First Omnibus Objection to Certain (A) Duplicate Claims; (B) Overstated Claims; (C)
 Late-Filed Claims; (D) Satisfied Claims; (E) No-Liability Claims; and (F) Insufficient-Documentation Claims
 [Docket No. 906].

                                                       4
 DOCS_NY:41987.4 36027/002
                                                  APP_0068
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 5 of 23
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 70 of 88 PageID 1868



                                EXHIBIT 1




                                    APP_0069
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 6 of 23
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 71 of 88 PageID 1869
 EXECUTION VERSION


                                SETTLEMENT AGREEMENT

         This Settlement Agreement (the “Agreement”) is entered into as of December 23, 2020,
 between Highland Capital Management, L.P. (the “Debtor”), on the one hand, and HarbourVest
 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX
 Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and
 HarbourVest Partners L.P. (each, a “HarbourVest Party,” and collectively, “HarbourVest”), on
 the other hand. Each of the foregoing are sometimes referred to herein collectively as the
 “Parties” and individually as a “Party.”

                                        RECITALS

         WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary
 petition for relief under chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”) in the
 Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware
 Bankruptcy Court”);

         WHEREAS, on December 4, 2019, the Delaware Bankruptcy Court entered an order
 transferring venue of the Debtor’s case to the Bankruptcy Court for the Northern District of
 Texas, Dallas Division, Case No. 19-34054-sgj (the “Bankruptcy Court”);

         WHEREAS, prior to the Petition Date, HarbourVest invested in Highland CLO Funding,
 Ltd. f/k/a Acis Loan Funding, Ltd. (“HCLOF”) and acquired an a 49.98% ownership interest in
 HCLOF (the “HarbourVest Interests”);

        WHEREAS, the portfolio manager for HCLOF is Highland HCF Advisor, Ltd., a
 subsidiary of the Debtor;

        WHEREAS, on April 8, 2020, HarbourVest filed proofs of claim in the Bankruptcy
 Case, which are listed on the Debtor’s claims register as claim numbers 143, 147, 149, 150, 153,
 and 154 (the “HarbourVest Claims”), asserting claims against the Debtor relating to its
 investment in HCLOF;

        WHEREAS, on July 30, 2020, the Debtor filed the Debtor’s First Omnibus Objection to
 Certain (a) Duplicate Claims; (b) Overstated Claims; (c) Late-Filed Claims; (d) Satisfied
 Claims; (e) No Liability Claims; and (f) Insufficient-Documentation Claims [Docket No. 906], in
 which the Debtor objected to the HarbourVest Claims;

        WHEREAS, on September 11, 2020, HarbourVest filed the HarbourVest Response to
 Debtor’s First Omnibus Objection to Creation (a) Duplicate Claims; (b) Overstated Claims; (c)
 Late-Filed Claims; (d) Satisfied Claims; (e) No Liability Claims; and (f) Insufficient-
 Documentation Claims [Docket No. 1057] (the “HarbourVest Response”);

       WHEREAS, on October 18, 2020, HarbourVest filed the Motion of HarbourVest
 Pursuant to Rule 3018(a) of the Federal Rules of Bankruptcy Procedure for Temporary
 Allowance of Claims for Purposes of Voting to Accept or Reject the Plan [Docket No. 1207] (the
 “3018 Motion” and together with the HarbourVest Response, the “HarbourVest Pleadings”);

                                                1
 US-DOCS\115534291.12
                                           APP_0070
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 7 of 23
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 72 of 88 PageID 1870
 EXECUTION VERSION

        WHEREAS, in the HarbourVest Pleadings, HarbourVest asserted, among other things,
 that the HarbourVest Claims included claims against the Debtor arising from fraudulent
 inducement, fraudulent concealment, fraudulent misrepresentation, breach of fiduciary duty,
 breach of securities laws, and misuse of assets and sought damages in excess of $300,000,000;

            WHEREAS, the Debtor disputes the HarbourVest Claims;

        WHEREAS, on November 24, 2020, the Debtor filed the Fifth Amended Plan of
 Reorganization for Highland Capital Management, L.P. [Docket No. 1472] (as amended, the
 “Plan”).1

        WHEREAS, the Parties desire to enter into this Agreement which incorporates,
 formalizes, and finalizes the full and final resolution of the HarbourVest Claims and
 HarbourVest Pleadings; and

        WHEREAS, this Agreement will be presented to the Bankruptcy Court for approval
 pursuant to Federal Rule of Bankruptcy Procedure 9019 (“Rule 9019”).

        NOW THEREFORE, in consideration of the above recitals, the covenants, conditions,
 and promises made herein, and other good and valuable consideration, the receipt of which is
 hereby acknowledged, the Parties agree as follows:

            1.       Settlement of Claims.

                     (a)      In full and complete satisfaction of the HarbourVest Claims, HarbourVest
 will receive:

                     (i)     an allowed, nonpriority general unsecured claim in the aggregate
 amount of $45,000,000 (the “Allowed GUC Claim”); and

                      (ii)  an allowed subordinated claim in the aggregate amount of
 $35,000,000 (the “Allowed Subordinated Claim” and together with the Allowed GUC Claim, the
 “Allowed Claims”).

                 (b)    On the Effective Date, HarbourVest will transfer all of its rights, title, and
 interest in the HarbourVest Interests to the Debtor or its nominee pursuant to the terms of the
 Transfer Agreement for Ordinary Shares of Highland CLO Funding, Ltd., attached hereto as
 Exhibit A (the “Transfer Agreements”) and the Debtor or its nominee will become a shareholder
 of HCLOF with respect to the HarbourVest Interests. The terms of the Transfer Agreements are
 incorporated into this Agreement by reference.

            2.       Releases.

                 (a)    Upon the Effective Date, and to the maximum extent permitted by law,
 each HarbourVest Party on behalf of itself and each of its current and former advisors, trustees,
 directors, officers, managers, members, partners, employees, beneficiaries, shareholders, agents,

 1
     All capitalized terms used but not defined herein shall have the meanings given to them in the Plan.
                                                             2
 US-DOCS\115534291.12
                                                       APP_0071
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 8 of 23
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 73 of 88 PageID 1871
 EXECUTION VERSION

 participants, subsidiaries, parents, successors, designees, and assigns hereby forever, finally,
 fully, unconditionally, and completely releases, relieves, acquits, remises, and exonerates, and
 covenants never to sue, the Debtor, HCLOF, HCLOF’s current and former directors, and the
 Debtor’s current and former advisors, trustees, directors, officers, managers, members, partners,
 employees, beneficiaries, shareholders, agents, participants, subsidiaries, parents, affiliates,
 successors, designees, and assigns, except as expressly set forth below (the “Debtor Released
 Parties”), for and from any and all claims, debts, liabilities, demands, obligations, promises, acts,
 agreements, liens, losses, costs and expenses (including, without limitation, attorney’s fees and
 related costs), damages, injuries, suits, actions, and causes of action of whatever kind or nature,
 whether known or unknown, suspected or unsuspected, matured or unmatured, liquidated or
 unliquidated, contingent or fixed, at law or in equity, statutory or otherwise, including, without
 limitation, any claims, defenses, and affirmative defenses, whether known or unknown,
 including, without limitation, those which were or could have been asserted in, in connection
 with, or with respect to the Bankruptcy Case (collectively, the “HarbourVest Released Claims”).

                 (b)     Upon the Effective Date, and to the maximum extent permitted by law, the
 Debtor hereby forever, finally, fully, unconditionally, and completely releases, relieves, acquits,
 remises, and exonerates, and covenants never to sue (i) each HarbourVest Party and (ii) each
 HarbourVest Party’s current and former advisors, trustees, directors, officers, managers,
 members, partners, employees, beneficiaries, shareholders, agents, participants, subsidiaries,
 parents, affiliates, successors, designees, and assigns (the “HarbourVest Released Parties”), for
 and from any and all claims, debts, liabilities, demands, obligations, promises, acts, agreements,
 liens, losses, costs and expenses (including, without limitation, attorney’s fees and related costs),
 damages, injuries, suits, actions, and causes of action of whatever kind or nature, whether known
 or unknown, suspected or unsuspected, matured or unmatured, liquidated or unliquidated,
 contingent or fixed, at law or in equity, statutory or otherwise, including, without limitation, any
 claims, defenses, and affirmative defenses, whether known or unknown, which were or could
 have been asserted in, in connection with, or with respect to the Bankruptcy Case (collectively,
 the “Debtor Released Claims”); provided, however, that notwithstanding anything herein to the
 contrary, the release contained in this Section 2(b) will apply to the HarbourVest Released
 Parties set forth in subsection (b)(ii) only with respect to Debtor Released Claims arising from or
 relating to HarbourVest’s ownership of the HarbourVest Interests.

                 (c)     Notwithstanding anything in this Agreement to the contrary, the releases
 set forth herein will not apply with respect to (i) the Allowed Claims, (ii) the claims of Charlotte
 Investor IV, L.P., or (iii) the duties, rights, or obligations of any Party under this Agreement or
 the Transfer Agreements.

         3.      Agreement Subject to Bankruptcy Court Approval. The effectiveness of this
 Agreement and the Parties’ obligations hereunder are conditioned in all respects on the approval
 of this Agreement by the Bankruptcy Court. The Parties agree to cooperate and use reasonable
 efforts to have this Agreement approved by the Bankruptcy Court. The “Effective Date” will be
 the date of an order entered by the Bankruptcy Court approving this Agreement pursuant to a
 motion filed under Rule 9019.




                                                  3
 US-DOCS\115534291.12
                                             APP_0072
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 9 of 23
  Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 74 of 88 PageID 1872
 EXECUTION VERSION

         4.       Representations and Warranties. Subject in all respects to Section 3 hereof:

                 (a)     each HarbourVest Party represents and warrants that (i) it has full
 authority to enter into this Agreement and to release the HarbourVest Released Claims and has
 not sold, transferred, or assigned any HarbourVest Released Claim to any other person or entity,
 (ii) no person or entity other than such HarbourVest Party has been, is, or will be authorized to
 bring, pursue, or enforce any HarbourVest Released Claim on behalf of, for the benefit of, or in
 the name of (whether directly or derivatively) of such HarbourVest Party; and (iii) HarbourVest
 owns all of the HCLOF Interests free and clear of any claims or interests; and

                 (b)     the Debtor represents and warrants to HarbourVest that (i) it has full
 authority to enter into this Agreement and to release the Debtor Released Claims and (ii) no
 person or entity other than the Debtor has been, is, or will be authorized to bring, pursue, or
 enforce any Debtor Released Claim on behalf of, for the benefit of, or in the name of (whether
 directly or derivatively) of the Debtor Party.

         5.       Plan Support.

                 (a)     Each HarbourVest Party hereby agrees that it will (a) vote all HarbourVest
 Claims held by such HarbourVest Party to accept the Plan, by delivering its duly executed and
 completed ballots accepting the Plan on a timely basis; and (b) not (i) change, withdraw, or
 revoke such vote (or cause or direct such vote to be changed withdrawn or revoked); (ii) exercise
 any right or remedy for the enforcement, collection, or recovery of any claim against the Debtor
 except in a manner consistent with this Agreement or the Plan, (iii) object to, impede, or take any
 action other action to interfere with, delay or postpone acceptance or confirmation of the Plan;
 (iv) directly or indirectly solicit, propose, file, support, participate in the formulation of or vote
 for, any restructuring, sale of assets (including pursuant to 11 U.S.C. § 363), merger, workout, or
 plan of reorganization of the Debtor other than the Plan; or (v) otherwise take any action that
 would in any material respect interfere with, delay, or postpone the consummation of the Plan;
 provided, however, that such vote may be revoked (and, upon such revocation, deemed void ab
 initio) by such HarbourVest Party at any time following the termination of this agreement or the
 occurrence of a Support Termination Event (it being understood that any termination of this
 agreement shall entitle each HarbourVest Party to change its vote in accordance with section
 1127(d) of the Bankruptcy Code), notwithstanding any voting deadline established by the
 Bankruptcy Court including without limitation the January 5, 2021, 5:00 p.m. (prevailing Central
 Time) deadline established by the Order Approving Form of Ballots, Voting Deadline and
 Solicitation Procedures [Docket No. 1476].

               (b)     In full resolution of the 3018 Motion, HarbourVest will have a general
 unsecured claim for voting purposes only in the amount of $45,000,000.

                 (c)     The obligations of the HarbourVest Parties under this Section 5 shall
 automatically terminate upon the occurrence of any of the following (each a “Support
 Termination Event”): (i) the effective date of the Plan, (ii) the withdrawal of the Plan, (iii) the
 entry of an order by the Bankruptcy Court (A) converting the Bankruptcy Case to a case under
 chapter 7 of the Bankruptcy Code or (B) appointing an examiner with expanded powers beyond
 those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in Bankruptcy

                                                   4
 US-DOCS\115534291.12
                                              APP_0073
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 10 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 75 of 88 PageID 1873
  EXECUTION VERSION

  Case, or (iv) the failure of the Court to enter an order approving the terms of this Agreement and
  the settlement described herein pursuant to Rule 9019 prior to confirmation of the Plan.

         6.      No Admission of Liability. The Parties acknowledge that there is a bona fide
  dispute with respect to the HarbourVest Claims. Nothing in this Agreement will imply, an
  admission of liability, fault or wrongdoing by the Debtor, HarbourVest, or any other person, and
  the execution of this Agreement does not constitute an admission of liability, fault, or
  wrongdoing on the part of the Debtor, HarbourVest, or any other person.

         7.       Successors-in-Interest. This Agreement shall be binding upon and shall inure to
  the benefit of each of the Parties and their successors, and assigns.

          8.      Notice. Each notice and other communication hereunder will be in writing and
  will be sent by email and delivered or mailed by registered mail, receipt requested, and will be
  deemed to have been given on the date of its delivery, if delivered, and on the fifth full business
  day following the date of the mailing, if mailed to each of the Parties thereto at the following
  respective addresses or such other address as may be specified in any notice delivered or mailed
  as set forth below:

          HARBOURVEST

          HarbourVest Partners L.P.
          Attention: Michael J. Pugatch
          One Financial Center
          Boston, MA 02111
          Telephone No. 617-348-3712
          E-mail: mpugatch@harbourvest.com

          with a copy (which shall not constitute notice) to:

          Debevoise & Plimpton LLP
          Attention: M. Natasha Labovitz, Esq.
          919 Third Avenue
          New York, NY 10022
          Telephone No. 212-909-6649
          E-mail: nlabovitz@debevoise.com

          THE DEBTOR

          Highland Capital Management, L.P.
          300 Crescent Court, Suite 700
          Dallas, Texas 75201
          Attention: James P. Seery, Jr.
          Telephone No.: 972-628-4100
          Facsimile No.: 972-628-4147
          E-mail: jpseeryjr@gmail.com


                                                   5
  US-DOCS\115534291.12
                                              APP_0074
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 11 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 76 of 88 PageID 1874
  EXECUTION VERSION

          with a copy (which shall not constitute notice) to:

          Pachulski Stang Ziehl & Jones LLP
          Attention: Jeffrey Pomerantz, Esq.
          10100 Santa Monica Blvd., 13th Floor
          Los Angeles, CA 90067
          Telephone No.: 310-277-6910
          Facsimile No.: 310-201-0760
          E-mail: jpomerantz@pszjlaw.com

          9.     Advice of Counsel. Each Party represents that it has: (a) been adequately
  represented by independent legal counsel of its own choice, throughout all of the negotiations
  that preceded the execution of this Agreement; (b) executed this Agreement upon the advice of
  such counsel; (c) read this Agreement, and understands and assents to all the terms and
  conditions contained herein without any reservations; and (d) had the opportunity to have this
  Agreement and all the terms and conditions contained herein explained by independent counsel,
  who has answered any and all questions asked of such counsel, or which could have been asked
  of such counsel, including, but not limited to, with regard to the meaning and effect of any of the
  provisions of this Agreement.

          10.    Entire Agreement. This Agreement and the Transfer Agreement contain the
  entire agreement and understanding concerning the subject matter of this Agreement, and
  supersede and replace all prior negotiations and agreements, written or oral and executed or
  unexecuted, concerning such subject matter. Each of the Parties acknowledges that no other
  Party, nor any agent of or attorney for any such Party, has made any promise, representation or
  warranty, express or implied, written or oral, not otherwise contained in this Agreement to
  induce any Party to execute this Agreement. The Parties further acknowledge that they are not
  executing this Agreement in reliance on any promise, representation or warranty not contained in
  this Agreement, and that any such reliance would be unreasonable. This Agreement will not be
  waived or modified except by an agreement in writing signed by each Party or duly authorized
  representative of each Party.

          11.    No Party Deemed Drafter. The Parties acknowledge that the terms of this
  Agreement are contractual and are the result of arms’-length negotiations between the Parties
  and their chosen counsel. Each Party and its counsel cooperated in the drafting and preparation
  of this Agreement. In any construction to be made of this Agreement, the Agreement will not be
  construed against any Party.

        12.    Future Cooperation. The Parties agree to cooperate and execute such further
  documentation as is reasonably necessary to effectuate the intent of this Agreement.

          13.     Counterparts. This Agreement may be executed in counterparts with the same
  force and effect as if executed in one complete document. Each Party’s signature hereto will
  signify acceptance of, and agreement to, the terms and provisions contained in this Agreement.
  Photographic, electronic, and facsimile copies of signed counterparts may be used in lieu of the
  originals of this Agreement for any purpose.


                                                   6
  US-DOCS\115534291.12
                                              APP_0075
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 12 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 77 of 88 PageID 1875
  EXECUTION VERSION

          14.     Governing Law; Venue; Attorneys’ Fees and Costs. The Parties agree that this
  Agreement will be governed by and will be construed according to the laws of the State of Texas
  without regard to conflict-of-law principles. Each of the Parties hereby submits to the exclusive
  jurisdiction of the Bankruptcy Court during the pendency of the Bankruptcy Case and thereafter
  to the exclusive jurisdiction of the state and federal courts located in the Northern District of
  Texas, Dallas Division, with respect to any disputes arising from or out of this Agreement. In
  any action to enforce this Agreement, the prevailing party shall be entitled to recover its
  reasonable and necessary attorneys’ fees and costs (including experts).

                              [Remainder of Page Intentionally Blank]




                                                 7
  US-DOCS\115534291.12
                                            APP_0076
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 13 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 78 of 88 PageID 1876
  EXECUTION VERSION


  IT IS HEREBY AGREED.

                                          HIGHLAND CAPITAL MANAGEMENT, L.P.


                                          By:   /s/ James P. Seery, Jr.
                                          Name: James P. Seery, Jr.
                                          Its:  CEO/CRO

  HarbourVest 2017 Global Fund L.P., by HarbourVest 2017 Global Associates L.P., its
  General Partner, by HarbourVest GP LLC, its General Partner, by HarbourVest Partners,
  LLC, its Managing Member


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director

  HarbourVest 2017 Global AIF L.P., by HarbourVest Partners (Ireland) Limited, its
  Alternative Investment Fund Manager, by HarbourVest Partners L.P., its Duly Appointed
  Investment Manager, by HarbourVest Partners, LLC, its General Partner


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director

  HarbourVest Dover Street IX Investment L.P., by HarbourVest Partners L.P., its Duly
  Appointed Investment Manager, by HarbourVest Partners, LLC, its General Partner


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director

  HarbourVest Partners L.P., on behalf of funds and accounts under management, by
  HarbourVest Partners, LLC, its General Partner


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director




                                             8
  US-DOCS\115534291.12
                                        APP_0077
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 14 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 79 of 88 PageID 1877
  EXECUTION VERSION


  HarbourVest Skew Base AIF L.P., by HarbourVest Partners (Ireland) Limited, its
  Alternative Investment Fund Manager, by HarbourVest Partners L.P., its Duly Appointed
  Investment Manager, by HarbourVest Partners, LLC, its General Partner


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director


  HV International VIII Secondary L.P., by HIPEP VIII Associates L.P., its General
  Partner, by HarbourVest GP LLC, its General Partner, by HarbourVest Partners, LLC,
  its Managing Member


  By:   /s/ Michael Pugatch
  Name: Michael Pugatch
  Its:  Managing Director




                                            9
  US-DOCS\115534291.12
                                        APP_0078
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 15 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 80 of 88 PageID 1878



                                    Exhibit A




                                     APP_0079
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 16 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 81 of 88 PageID 1879



                                   TRANSFER AGREEMENT
                                  FOR ORDINARY SHARES OF
                                HIGHLAND CLO FUNDING, LTD.

  This Transfer Agreement, dated as of January ____, 2021 (this “Transfer Agreement”), is
  entered into by and among Highland CLO Funding, Ltd. (the “Fund”), Highland HCF Advisor,
  Ltd. (the “Portfolio Manager”), HCMLP Investments, LLC (the “Transferee”) and each of the
  following: HarbourVest Dover Street IX Investment L.P., HarbourVest 2017 Global AIF L.P.,
  HarbourVest 2017 Global Fund L.P., HV International VIII Secondary L.P., and HarbourVest
  Skew Base AIF L.P. (collectively, the “Transferors”).

  WHEREAS, each Transferor is the record, legal and beneficial owner of the number of ordinary
  shares (“Shares”) of the Fund set forth opposite such Transferor’s name on Exhibit A hereto
  (with respect to each Transferor, the “Transferred Shares”).

  WHEREAS the Transferee is an affiliate and wholly owned subsidiary of Highland Capital
  Management, L.P. (“HCMLP”) which is one of the initial members of the Fund.

  WHEREAS, each Transferor wishes to transfer and assign 100% of its rights, title and interest as
  a shareholder in the Fund, including the Transferred Shares (the “Interest”) on the terms set
  forth in this Transfer Agreement.

  WHEREAS, subject to and in connection with the approval of that certain Settlement
  Agreement, dated on or about the date hereof, by and among HCMLP and the Transferors (the
  “Settlement Agreement”), the Transferee desires that the Interest be transferred to Transferee
  and that thereafter the Transferee will become a Shareholder and the Transferors will no longer
  be Shareholders.

  WHEREAS, the Portfolio Manager desires to consent to such transfers and to the admission of
  Transferee as a Shareholder on the terms set forth herein, and the Transferors and Transferee
  agree to such terms.

  WHEREAS, the Fund desires to amend its records to reflect the foregoing transfers.

  NOW, THEREFORE, the parties hereto agree as follows:

  1. Transfer of Shares and Advisory Board

      a. Each Transferor hereby transfers and assigns all of its rights, title, and interest in its
         Interest to the Transferee, and the Transferee wishes to be admitted to the Fund as a
         Shareholder.

      b. In connection with the transfer of the Interest as contemplated herein, the Transferee shall
         be granted the right to appoint a representative to the Fund’s advisory board (the
         “Advisory Board”) to replace the Transferors’ appointed representative to the Advisory
         Board.




  ActiveUS 184668980v.2
                                               APP_0080
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 17 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 82 of 88 PageID 1880



      c. Transferee hereby assumes all of Transferor’s rights and obligations in respect of the
         Interest effective as of the Effective Date (as defined below) and acknowledge that
         thereafter Transferee shall be subject to the applicable terms and provisions of the
         Members’ Agreement dated as of November 15, 2017 (the “Members’ Agreement”), the
         Articles of Incorporation adopted November 15, 2017 (the “Articles”) and the
         Subscription and transfer Agreement, dated as of November 15, 2017 among each
         Transferor, the Fund and the Portfolio Manager (the “Subscription Agreement”, and
         together with the Members’ Agreement and the Articles, the “Fund Agreements”) with
         respect to the Interest. Transferee does not assume any liability or responsibility for any
         obligations or liabilities incurred by any Transferor prior to the Effective Date of the
         transfer.

      d. Following the transfer, each Transferor shall have no further rights or obligations to any
         party hereunder in respect of the Interest under the Fund Agreements.

      e. This Transfer Agreement, and the parties’ obligations hereunder, are conditioned in all
         respects on the approval by the Bankruptcy Court for the Northern District of Texas,
         Dallas Division pursuant to Federal Rule of Bankruptcy Procedure 9019 of (i) this
         Transfer Agreement and (ii) the Settlement Agreement, and each of the parties agree that
         no further action shall be required from any party for the transfer of the Interest to be
         effective except as described herein.

  2. Transferee’s Representations and Warranties. The Transferee represents and warrants to the
     Transferors, the Portfolio Manager, and the Fund as follows:

      a. This Transfer Agreement constitutes a valid and binding obligation of the Transferee,
         enforceable against it in accordance with its terms;

      b. This Transfer Agreement has been duly and validly executed and delivered by or on
         behalf of the Transferee and such execution and delivery have been duly authorized by all
         necessary trust action of the Transferee;

      c. The Transferee acknowledges receipt of, has read, and is familiar with, the Fund’s
         Offering Memorandum for Placing Shares dated November 15, 2017 (the “Offering
         Memorandum”) and the Fund Agreements;

      d. The Transferee hereby accepts and receives the Interest from the Transferors for
         investment, and not with a view to the sale or distribution of any part thereof, and the
         Transferee has no present intention of selling, granting participations in, or otherwise
         distributing the same, but subject nevertheless to any requirement of law that the
         disposition of the Transferee’s property shall at all times be within such Transferee’s
         control; and

      e. The Transferee is an “Eligible U.S. Investor” as defined in the Offering Memorandum.




                                                   2
  ActiveUS 184668980v.2
                                              APP_0081
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 18 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 83 of 88 PageID 1881



  3. Transferors’ Representations and Warranties. Each Transferor represents and warrants to the
     Transferee, the Portfolio Manager, and the Fund as follows:

      a. This Transfer Agreement constitutes a valid and binding obligation of the Transferor,
         enforceable against it in accordance with its terms;

      b. This Transfer Agreement has been duly authorized, and duly and validly executed and
         delivered by the Transferor and such execution and delivery have been duly authorized
         by all necessary action of the Transferor; and

      c. As of the date hereof, the Transferor has good and valid title to the Transferor’s Interest,
         free and clear of any liens, vesting requirements or claims by others.

  4. Consent to Transfer. Based in part on the representations and warranties of the Transferors
     and the Transferee which are included herein, and on the terms contained herein, the
     Portfolio Manager and the Fund hereby consent to the transfers of the Interest, the admission
     of the Transferee as a Shareholder and the Transferee’s appointment of a representative to the
     Advisory Board, the Portfolio Manager’s execution of this Transfer Agreement constituting
     its prior written consent to the transfers of the Interest for the purposes of article 18.1 of the
     Articles and this Transfer Agreement constituting express notice in writing to the Fund of the
     assignment set out at clause 1(c) above for the purposes of the Law of Property
     (Miscellaneous Provisions) (Guernsey) Law, 1979 (as amended).

  5. Completion: As of the date of approval by the Bankruptcy Court for the Northern District of
     Texas, Dallas Division pursuant to Federal Rule of Bankruptcy Procedure 9019 of (i) this
     Transfer Agreement and (ii) the Settlement Agreement (the “Effective Date”):

      a. each Transferor shall deliver or cause to be delivered to the Transferee a transfer
         instrument relating to the Transferred Shares duly executed and completed by that
         Transferor in favor of the Transferee; and

      b. the Transferee shall deliver to the Transferors and the Fund a duly executed and dated
         Adherence Agreement (as defined in the Members' Agreement).

      Prior to the Effective Date the Transferee shall procure that:

      c. the board of directors of the Fund shall hold a meeting at which the transfer of the Shares
         to the Transferee shall be approved and registration in the register of members of the
         Fund shall be effected on the Effective Date.

  6. Miscellaneous.

      a. Each of the parties hereto agree to execute any further instruments and perform any
         further acts which are or may become reasonably necessary to carry out the intent of this
         Transfer Agreement or are reasonably requested by the Portfolio Manager, the Fund or a
         Transferor to complete the transfer of the Interest.


                                                   3
  ActiveUS 184668980v.2
                                              APP_0082
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 19 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 84 of 88 PageID 1882



      b. The parties to this Transfer Agreement acknowledge that the terms of this Transfer
         Agreement are the result of arms’-length negotiations between the parties and their
         respective counsel. Each party and its counsel cooperated in the drafting and preparation
         of this Transfer Agreement. In any construction to be made of this Transfer Agreement,
         the language or drafting of this Transfer Agreement will not be construed against any
         party.

      c. This Transfer Agreement shall be governed by, and construed and enforced in accordance
         with, the internal substantive laws of the state of Delaware, without giving effect to
         conflicts of law principles.

      d. The representations, warranties and covenants of the Transferors and the Transferee shall
         remain in full force and effect following the transfer of the Interest, and the Fund and the
         Portfolio Manager thereafter may rely on all such representations, warranties and
         covenants.

      e. This Transfer Agreement may be executed in multiple counterparts, each of which shall
         be deemed to be an original, but all of which together shall constitute one and the same
         instrument. Photographic, electronic, and facsimile copies of signed counterparts may be
         used in lieu of the originals of this Transfer Agreement for any purpose.

      f. Captions of sections have been added only for convenience and shall not be deemed to be
         a part of this Transfer Agreement.

      g. This Transfer Agreement is among the parties hereto. No Person that is not a party
         hereto shall have any right herein as a third-party beneficiary or otherwise except as
         expressly contemplated hereby.

                              [Remainder of Page Intentionally Blank]




                                                   4
  ActiveUS 184668980v.2
                                              APP_0083
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 20 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 85 of 88 PageID 1883



          IN WITNESS WHEREOF, the undersigned have executed this Transfer Agreement as of
  the date first above written.

  TRANSFEREE:

  HCMLP Investments, LLC
  By: Highland Capital Management, L.P.
  Its: Member


  By: ______________________________
  Name: James P. Seery, Jr.
  Title: Chief Executive Officer




  PORTFOLIO MANAGER:

  Highland HCF Advisor, Ltd.


  By: ______________________________
  Name: James P. Seery, Jr.
  Title: President



  FUND:
  Highland CLO Funding, Ltd.


  By: ______________________________
  Name:
  Title:




                              [Additional Signatures on Following Page]




                                                 5
  ActiveUS 184668980v.2
                                             APP_0084
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 21 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 86 of 88 PageID 1884



          IN WITNESS WHEREOF, the undersigned have executed this Transfer Agreement as of
  the date first above written.

 TRANSFERORS:

 HarbourVest Dover Street IX Investment L.P.           HV International VIII Secondary L.P.
 By: HarbourVest Partners L.P., its Duly Appointed     By:    HIPEP VIII Associates L.P.
 Investment Manager                                           Its General Partner
 By: HarbourVest Partners, LLC
                                                       By:    HarbourVest GP LLC
                                                              Its General Partner
 By: _____________________
                                                       By:    HarbourVest Partners, LLC
 Name: Michael Pugatch                                        Its Managing Member
 Title: Managing Director                              By: _____________________
                                                       Name: Michael Pugatch
                                                       Title: Managing Director


 HarbourVest 2017 Global AIF L.P.                      HarbourVest Skew Base AIF L.P.
 By:      HarbourVest Partners (Ireland) Limited       By: HarbourVest Partners (Ireland) Limited
 Its Alternative Investment Fund Manager                     Its Alternative Investment Fund Manager

 By:      HarbourVest Partners L.P.                    By:    HarbourVest Partners L.P.
 Its Duly Appointed Investment Manager                        Its Duly Appointed Investment Manager

 By:     HarbourVest Partners, LLC                     By:    HarbourVest Partners, LLC
 Its General Partner                                          Its General Partner

 By: _____________________                             By: _____________________
 Name: Michael Pugatch                                 Name: Michael Pugatch
 Title: Managing Director                              Title: Managing Director




                                                   6
  ActiveUS 184668980v.2
                                           APP_0085
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 22 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 87 of 88 PageID 1885



  HarbourVest 2017 Global Fund L.P.
  By:     HarbourVest 2017 Global Associates L.P.
          Its General Partner

  By:     HarbourVest GP LLC
          Its General Partner

  By:     HarbourVest Partners, LLC
          Its Managing Member

  By: _____________________
  Name: Michael Pugatch
  Title: Managing Director




          [Signature Page to Transfer of Ordinary Shares of Highland CLO Funding, Ltd.]




                                               7
  ActiveUS 184668980v.2
                                           APP_0086
Case 19-34054-sgj11 Doc 1788 Filed 01/21/21 Entered 01/21/21 09:20:56 Page 23 of 23
   Case 3:21-cv-00842-B Document 39 Filed 06/29/21 Page 88 of 88 PageID 1886



                                                                             Exhibit A



  Transferee Name                                    Number of Shares   Percentage

  HarbourVest Dover Street IX Investment L.P.          54,355,482.14    71.0096%

  HarbourVest 2017 Global AIF L.P.                     7,426,940.38      9.7025%

  HarbourVest 2017 Global Fund L.P.                    3,713,508.46      4.8513%

  HV International VIII Secondary L.P.                 9,946,780.11     12.9944%

  HarbourVest Skew Base AIF L.P.                       1,103,956.03      1.4422%




                                                8
  ActiveUS 184668980v.2
                                          APP_0087
